Exhibit 10.6
MASTER LEASE AGREEMENT

          THIS MASTER LEASE AGREEMENT (this “Lease”), made as of the 25th day of
October, 2011, between each of the landlords (each a “Landlord”) identified on
Schedule I attached hereto and made a part hereof and each of the tenants (each
a “Tenant”) identified on Schedule I.
W I T N E S S E T H :
          WHEREAS, ITT Corporation (“ITT”) and certain of its subsidiaries have
entered into a Distribution Agreement dated on or about the date hereof (the
“Distribution Agreement”);
          WHEREAS, the board of directors of ITT has determined that it is
appropriate, desirable and in the best interests of ITT, ITT’s stockholders and
its other constituents to separate the Water Business (as defined in the
Distribution Agreement) and the Defense Business (as defined in the Distribution
Agreement) from ITT pursuant to and in accordance with the Distribution
Agreement;
          WHEREAS, in connection with the separation of the Water Business and
the Defense Business from ITT, ITT desires to transfer, and to cause certain of
its subsidiaries to transfer, (i) certain Assets and Liabilities (as defined in
the Distribution Agreement) associated with the Water Businesses, to the Water
Group (as defined in the Distribution Agreement), and (ii) certain Assets and
Liabilities associated with the Defense Businesses, to the Defense Group (as
defined in the Distribution Agreement); and
          WHEREAS, in connection therewith, each of ITT and Xylem Inc. desire
that certain members of the ITT Group (as defined in the Distribution Agreement)
and Water Group (as defined in the Distribution Agreement), as applicable, lease
certain real property to certain other members of such Groups, as more fully set
forth herein.
          NOW, THEREFORE, the parties hereto, for themselves, their heirs,
distributees, executors, administrators, legal representatives, successors and
assigns, hereby covenant as follows:
     1. PREMISES
          1.1 Each Landlord, in consideration of the rents herein reserved and
of the terms, provisions, covenants and agreements on the part of each Tenant to
be kept, observed and performed, does hereby lease and demise unto each Tenant,
and each Tenant does hereby hire and take from each Landlord, the premises
(“Premises”) more particularly described in Exhibit L attached hereto and made a
part hereof located in the building (“Building”) identified on Schedule I
described opposite the applicable Landlord’s and Tenant’s name.

1



--------------------------------------------------------------------------------



 



          1.2 All references herein to “Landlord” and “Tenant” shall apply to
each Landlord and Tenant identified on Schedule I and all references herein to
“Premises”, “Term”, “Expiration Date”, and “Rent”, shall apply to each Landlord
and Tenant in accordance with the corresponding material terms set forth in
Exhibit L applicable to such parties’ Premises. In the event of any
inconsistencies or conflicts between the terms of provisions of this Lease and
the material terms set forth in Exhibit L, the material terms set forth in
Exhibit L shall control.
          TO HAVE AND TO HOLD the Premises for the term, at the rent and upon
the conditions hereinafter provided.
     2. TERM AND POSSESSION
          The term of this Lease shall commence on the date identified on
Exhibit L (the “Commencement Date”) and shall be for the period set forth on
Exhibit L (the “Term”), unless renewed or sooner terminated pursuant to any
provision set forth herein (the “Expiration Date”), unless terminated earlier as
provided in this Lease.
     3. RENT
          3.1 Tenant shall pay to Landlord as rent (the “Rent”) for the Premises
during Term the Rent identified onExhibit L.
          3.2 The Rent shall be payable in equal monthly installments within
five (5) days of the first day of each and every month during the Term, without
previous demand therefor and without offset or deduction of any kind whatsoever,
except as herein specifically set forth. Notwithstanding the foregoing, Tenant
shall pay the first month’s installment of Rent within five (5) days of the
execution of this Lease and, if the Commencement Date occurs on other than the
first day of a calendar month, Tenant shall pay its pro rata share of Rent for
such calendar month.
          3.3 All Rent payable hereunder shall be made payable to Landlord and
sent to Landlord’s address set forth on the corresponding Exhibit L, or to such
other person or persons or at such other place as may be designated by written
notice from Landlord to Tenant, from time to time, and shall be made in local
currency in which the Premises is located (or as otherwise agreed to by Landlord
and Tenant in writing) which shall be legal tender for all debts, public and
private. At Tenant’s option, Rent may be payable when due by wire transfer or
other payment of immediately available funds to an account designated from time
to time by Landlord. Landlord shall be deemed to receive such payments when
Landlord’s bank actually receives the wire transfer from Tenant’s bank for the
account of Landlord.
          3.4 Tenant shall remain obligated under this Lease in accordance with
its terms and shall not take any action to terminate, rescind or avoid this
Lease except as expressly permitted in this Lease, notwithstanding any action
for bankruptcy, insolvency, reorganization, liquidation, dissolution or other
proceeding affecting Landlord or any assignee of Landlord or any action with
respect to this Lease which may be taken by any trustee, receiver or liquidator
or by any court. Except as expressly set forth herein, Tenant hereby waives all
right (i) to terminate this Lease, or (ii) to surrender this Lease, or (iii) to
any abatement, deferment, reduction, set-off, counterclaim or defense with
respect to any Rent payable hereunder. Except as expressly set forth herein,
Tenant shall remain obligated under this Lease in accordance with its terms and

2



--------------------------------------------------------------------------------



 



Tenant hereby waives any and all rights now or hereafter conferred by statute or
otherwise to modify or to avoid strict compliance with its obligations under
this Lease. Notwithstanding any such statute or otherwise, Tenant shall be bound
by all the terms and provisions contained in this Lease.
     4. INTENTIONALLY OMITTED
     5. USE OF PREMISES
          5.1 Tenant shall use and occupy the Premises for the same purposes and
in the same manner as used immediately prior to the Commencement Date. Any
proposed change of use of the Premises by Tenant must be approved by Landlord in
writing, which may by granted or denied, in Landlord’s sole discretion.
     6. CONDITION OF PREMISES, ALTERATIONS AND REPAIRS
          6.1 Except as otherwise set forth herein, Tenant agrees to accept the
Premises in its present “as is” condition, and Landlord makes no representation
as to the condition of the Premises, except as otherwise set forth herein.
Landlord represents and warrants to Tenant that: (i) Landlord is the owner of
fee simple title to the Premises and all improvements located thereon, (ii) the
certificate of occupancy for the Premises permits the uses conducted at the
Premises as of the Commencement Date; and (iii) to Landlord’s knowledge, as of
the Commencement Date, the Premises are in compliance with all applicable laws,
statutes, ordinances, regulations, orders, and requirements, including without
limitation, the Americans with Disabilities Act (as amended). If during the
course of any Alterations done by Tenant, Tenant discovers any structural
defects or conditions that will prevent Tenant from performing Tenant’s
Alterations pursuant to Tenant’s approved plans or if Tenant discovers any
condition which is a breach of any representation of Landlord set forth in this
Lease that will prevent Tenant from performing Tenant’s Alterations pursuant to
Tenant’s approved plans (if any), Tenant shall give Landlord notice of the same.
Landlord at its option, may choose to cure the same within thirty (30) days
after notice from Tenant. In the event that Landlord does not cure or commence
to cure and is diligently prosecuting such cure, within such thirty (30) day
period, Tenant may cure such condition at Landlord’s cost and expense. Landlord
shall reimburse Tenant for Tenant’s actual out-of-pocket expenses incurred in
curing any such defective condition within thirty (30) days following Landlord’s
receipt of Tenant’s demand therefore. Notwithstanding anything set forth herein
to the contrary, in no event shall Tenant be deemed to be prevented from
performing any approved Alterations if there is a commercially reasonable
alternative that will not be prevented by any structural defect.
          6.2 Landlord, at its sole cost and expense, shall make any Landlord
Repairs. When used in this Section, the term “Landlord Repairs” shall mean
capital repairs and replacements to the Premises, including, without limitation,
repairs and replacements to the roof, floors, foundation, exterior walls,
structural components, existing parking lots, adjoining sidewalks and curbs, if
any, and shall perform all maintenance, necessary to maintain the Premises and
any sidewalks and curbs in substantially the same condition and repair as
existed as of the date hereof, ordinary wear and tear excepted or existing
walkways of the Premises, and HVAC, plumbing and electrical systems or other
mechanical systems of the Building. Notwithstanding

3



--------------------------------------------------------------------------------



 



anything set forth herein to the contrary, any Landlord Repairs required by the
negligence or misconduct of Tenant and/or its employees, agents or invitees
shall be performed by Landlord at Tenant’s sole cost and expense, less any
insurance proceeds actually received by Landlord, net all of Landlord’s costs
and expenses associated with any such insurance claims.
          6.3 Except as expressly set forth herein, Tenant shall have no right
to make any changes, alterations, additions, improvements or repairs in or to
the interior of the Premises without the prior written consent of Landlord,
which consent may be withheld in Landlord’s sole discretion.
          6.4 Landlord and Tenant shall cooperate and mutually agree upon any
Separation Work (as herein defined) as may be reasonably necessary to lease the
Premises to Tenant. Subject to any required Landlord approvals, Tenant shall use
commercially reasonable efforts to physically demise and separate the Premises,
but only to the extent Landlord and Tenant have mutually agreed upon any
required Separation Work, from the remaining portion of Premises (the “Remaining
Portion”) at Tenant’s sole cost and expense. Such demising and separation work
is referred to herein as the “Separation Work.” The Separation Work shall
include the following, as required and applicable: (i) installation of one or
more code-compliant sheetrock demising walls between the Remaining Portion and
the Premises or such other demising and partition materials as shall be
reasonably sufficient to separate the Premises from the Remaining Portion,
finished to match the wall finishes on the Premises to the extent practicable;
and (ii) any reconfiguration of HVAC distribution, sprinkler system
distribution, electrical outlets, and lighting necessary as a consequence of
installation of such demising wall(s). All Separation Work must comply with all
applicable fire, safety, health, and building codes provided, however, it shall
not be a default hereunder if Tenant does not commence or complete the
Separation Work on or before the Commencement Date.
     7. INSURANCE
          7.1 Throughout the Term, Tenant shall, at its own cost and expense,
provide and keep in force, for the benefit of Landlord, Tenant and any mortgagee
or lessor of a Superior Lease, (a) general public liability insurance protecting
and indemnifying Landlord, Tenant and any mortgagee and lessor of a Superior
Lease against all third party claims for damages to person or property or for
loss of life or of property occurring upon, in, or about the Premises, if any,
in limits of at least $2,000,000 combined single limit per occurrence for bodily
injury, death and property damage, $5,000,000 in the aggregate per policy year
or such greater limits as may be required from time to time by any mortgagee or
lessor of a Superior Lease or as may be reasonably required from time to time by
Landlord consistent with insurance coverage on properties similarly constructed,
occupied and maintained, and (b) Worker’s Compensation insurance (including
Employers’ Liability Insurance) covering all employees of the Tenant employed at
the Premises to the extent required by the laws and statutes of the State in
which the Premises are located, including, without limitation, during the course
of work to the Premises so as to protect Landlord, Tenant and the Premises
against all worker’s compensation claims (collectively, “Tenant’s Required
Insurance”). Throughout the Term, Landlord, at Tenant’s sole cost and expense,
shall provide and keep in force for the benefit of Landlord and Tenant and any
mortgagee or lessor of a Superior Lease (a) property/fire, and casualty
insurance in respect of the Premises and all installations, additions and
improvements which may now or hereafter be

4



--------------------------------------------------------------------------------



 



erected thereon, insuring against loss or damage by fire, water, lightning and
such other risks as are now or hereafter embraced by “all-risk”, in an amount
sufficient to prevent Landlord and Tenant from becoming coinsurers and in any
event in an amount not less than one hundred percent (100%) of the actual
replacement value thereof (i.e., including the cost of debris removal but
excluding foundations and excavations) as reasonably determined by Landlord from
time to time; and (b) boiler insurance, if applicable, in an amount not less
than one hundred percent (100%) of the actual replacement value thereof
(including the cost of debris removal but excluding foundations and excavations)
as reasonably determined by Landlord from time to time (collectively,
“Landlord’s Required Insurance”).
          7.2 Landlord shall be an additional insured in all Tenant’s Required
Insurance (other than Workers’ Compensation insurance) and Tenant shall be an
additional insured in all Landlord’s Required Insurance. In the event that the
Premises shall be subject to any mortgage or Superior Lease, the public
liability insurance shall, if required by such mortgage or Superior Lease, name
the mortgagee and lessor of a Superior Lease as additional named insureds and
all other insurance provided hereunder shall name the mortgagee as an additional
named insured under a standard “noncontributory mortgagee” endorsement or its
equivalent. Tenant shall provide Landlord copies of any policies or certificates
evidencing the Tenant’s Required Insurance. Landlord shall provide Tenant copies
of any policies or certificates evidencing the Landlord’s Required Insurance.
Both Tenant’s Required Insurance and Landlord’s Required Insurance shall contain
endorsements to the effect that such policies will not be materially changed,
modified, altered or cancelled without at least thirty (30) days’ prior written
notice to other party.
          7.3 All of the above-mentioned insurance policies and/or certificates
shall be written by insurance companies of recognized responsibility, licensed
to do business in the state or jurisdiction where the Premises are located,
which are reasonably satisfactory to Landlord or Tenant, as applicable, and well
rated by national rating organizations.
          7.4 At least thirty (30) days prior to the expiration of any policy or
policies of such insurance, the responsible party shall renew such insurance,
and shall deliver to the other party within the said period of time, copies of
such policies or certificates of insurance, together with proof of payment of
all premiums therefor. If Tenant fails to renew such insurance at least three
(3) days prior to the expiration of any policy or policies of such insurance,
Landlord shall have the right, but not the obligation, without waiving or
releasing Tenant from any obligation, to procure Tenant’s Required Insurance at
Tenant’s cost and expense and the cost thereof shall be payable on demand as
Rent, together with interest thereon at the rate equal to lesser of ten percent
(10%) per annum and the highest rate permitted by law (the “Applicable Rate”).
          7.5 Neither party shall violate, or permit to be violated, any of the
conditions of any of the said policies of insurance, and each party shall
perform and satisfy the requirements of the companies writing such policies so
that companies of good standing, reasonably satisfactory to the other party,
shall be willing to write and/or continue such insurance.
          7.6 At the option of either party, the Tenant’s Required Insurance or
the Landlord’s Required Insurance, as applicable, may be effected by blanket
and/or umbrella policies covering the Premises and other properties owned or
leased by Tenant or owned by Landlord,

5



--------------------------------------------------------------------------------



 



respectively, provided that the policies otherwise comply with the provisions of
this Lease and allocate to the Premises the specified coverage, without
coinsurance by reason of, or damage to, any other property named therein, and if
the insurance required by this Lease shall be effected by any such blanket or
umbrella policies, each party shall furnish to the other party certified copies
or duplicate originals of such policies in place of the originals, with
schedules thereto attached showing the amount of insurance afforded by such
policies applicable to the Premises, but not necessarily reflect the entire
limit for the Tenant, but only for the portion applicable to the Premises.
          7.7 Tenant hereby releases Landlord with respect to any claim
(including a claim for negligence) which it might otherwise have against
Landlord for loss, damages or destruction with respect to its property by fire
or other peril (including rental value or business interest, as the case may be)
occurring during the Term. This waiver of subrogation and release shall extend
to the agents of Landlord and its employees.
     8. DAMAGE OR DESTRUCTION
          8.1 Insured Casualty. If, at any time after the execution of this
Lease, the Premises, or any portion thereof, should be damaged or destroyed by
any casualty insured or required to be insured hereunder by Landlord’s Required
Insurance, the following provisions shall govern the rights and obligations of
Landlord and Tenant:
     i. If such damage or destruction occurs and is to the extent of twenty-five
percent (25%) or more of the then current replacement cost of the Improvements,
Landlord or Tenant may elect to terminate this Lease by giving at least fifteen
(15) days written notice of its said election to the other party, such notice to
be given within thirty (30) days after the date of such damage or destruction.
If neither Landlord nor Tenant shall elect to terminate this Lease, Landlord
shall repair, reconstruct or restore the Demised Premises in accordance with the
provisions of subparagraph ii, below.
     ii. Except as provided in subparagraph (i) above, in the event the Demised
Premises, or any portion thereof, should be damaged or destroyed by any casualty
insured or required to be insured hereunder by Landlord’s Required Insurance,
this Lease shall nevertheless continue in full force and effect (except as
otherwise herein provided) and Landlord shall promptly commence and with due
diligence complete the repair, reconstruction or restoration of the Demised
Premises so far as practicable to the condition in which the Premises were
immediately prior to such damage or destruction.
          8.2 Uninsured Casualty. If at any time after the execution of this
Lease, the Demised Premises, or any portion thereof, should be damaged or
destroyed by any casualty not required on the part of the Landlord to be insured
against hereunder and such damage or destruction is to the extent of twenty-five
percent (25%) or more of the then current replacement cost of the Improvements,
Landlord or Tenant may elect to terminate this Lease by giving at least fifteen
(15) days written notice of its said election to the other party, such notice to
be given within thirty (30) days after the date of such damage or destruction.
If at any time after the execution of

6



--------------------------------------------------------------------------------



 



this Lease the improvements on the Demised Premises or any portion thereof
should be damaged or destroyed by any casualty not required on the part of the
Landlord to be insured against hereunder and Landlord or Tenant has not elected
to terminate this Lease as provided herein, then Landlord shall repair,
reconstruct or restore the Demised Premises. If Landlord elects to repair,
reconstruct or restore the Demised Premises after such damage or destruction
thereto, this Lease shall continue in full force and effect (except as otherwise
herein provided) and Landlord shall promptly commence and with due diligence
complete the repair, reconstruction or restoration of the Demised Premises so
far as practicable to the condition to which the Demised Premises were
immediately prior to such damage or destruction. If Landlord fails to make such
election, then this Lease shall be deemed terminated as of the date of such
damage or destruction, and all amounts paid or payable by Tenant to Landlord
shall, where applicable, be prorated between Landlord and Tenant.
          8.3 Abatement of Rent. Tenant agrees at all times after any damage to
or destruction of the improvement on the Demised Premises, or any portion
thereof, to continue the operation of its business therein to the extent
practicable from the standpoint of good business, and in the event Landlord is
required or elects to make any repairs, reconstruction or restoration of any
damage or destruction to the Demised Premises under any of the provisions of
this Paragraph, Tenant shall not be entitled to any damages by reason of any
inconvenience or loss sustained by Tenant as a result thereof. Provided that the
damage or destruction was not caused in whole or in part by the negligence or
misconduct of Tenant and/or its employees, agents or invitees, during the period
commencing with the date of any such damage or destruction which Landlord is
required or elects hereunder to repair, reconstruct or restore, and ending with
the completion of such repairs, reconstruction or restoration, the Rent shall be
proportionately abated in an amount equal to the proportion thereof which the
number of square feet of gross floor area in the Demised Premises rendered
untenable by Tenant (and is actually not used or occupied by Tenant) thereby
bears to the total number of square feet of gross floor area in the Demised
Premises immediately prior to such damage or destruction. Payment of the full
amount of Rent and all other charges shall resume upon the completion of such
work of repair, reconstruction or restoration.
          8.4 Effect of Termination. In the event this Lease is terminated under
any of the provisions of this Paragraph, such termination shall become effective
at the time and in accordance with the respective provisions herein contained
for the termination of this Lease; provided, however, that all rentals and other
charges on the part of Tenant to be paid hereunder shall be prorated and paid
either as of the date of such damage or destruction, or as of the date Tenant
ceases doing any business in, upon or from the Demised Premises, whichever last
occurs.
          8.5 Anything contained herein to the contrary notwithstanding, any
different procedure for the Restoration of the Premises or disbursement of
insurance proceeds which may be required under any mortgage or Superior Lease
(defined below) shall take precedence over and be in addition to any contrary
procedure provided for in this Lease.
     9. CONDEMNATION
          9.1 If (a) the whole of the Premises shall be lawfully taken by
condemnation or other eminent domain proceedings pursuant to any law, general or
special, or (b) substantially all of

7



--------------------------------------------------------------------------------



 



the Premises (hereinafter defined) shall be taken in or by such proceedings, and
within thirty (30) days after receipt from Landlord of a notice of a pending
condemnation Tenant shall have given notice to Landlord of its intention to
terminate this Lease if such taking is effected, this Lease shall terminate, in
the case of a taking of the whole of the Premises, on the date of such taking,
and, in the case of the taking of substantially all of the Premises on the first
Rent payment date occurring not less than thirty (30) days after such taking.
All Rent required to be paid by Tenant under this Lease shall be paid up to the
date of such termination and upon such termination this Lease shall be of no
further force and effect, except that any obligation or liability of either
party, actual or contingent, under this Lease which has accrued on or prior to
such termination date shall survive and any prepayment of Rent shall be prorated
between the parties. For purposes of this Article “substantially all of the
Premises” shall be deemed to mean such portion of the Premises as, when so
taken, would leave remaining a balance of the Premises which, due either to the
area so taken or the location of the part so taken in relation to the part not
so taken, would not under economic conditions, applicable zoning laws, building
regulations then existing or prevailing, readily accommodate a new building or
buildings of a nature similar to the Building existing at the date of such
taking and after performance of all covenants, agreements, terms and provisions
herein and by law provided to be performed and paid by Tenant. Tenant, in
cooperation with Landlord, shall have the right to participate in any
condemnation proceedings and be represented by counsel, at Tenant’s sole cost,
for the purpose of protecting its interests hereunder. Landlord agrees that it
will not enter into any agreement with any condemning authority in settlement of
or on the threat of any condemnation or other eminent domain proceeding
affecting the Premises without the consent of Tenant, which consent shall not be
unreasonably withheld or delayed.
          9.2 If only a portion of the Premises shall be so taken and
Section 9.1 does not apply, this Lease shall be unaffected by such taking,
except that Rent payable by Tenant pursuant to the provisions of this Lease
shall be equitably reduced to a just and appropriate amount according to the
nature and extent of the taking.
          9.3 Landlord shall be entitled to receive the entire award in any
proceeding with respect to any taking provided for in this Article without
deduction therefrom for any estate vested in Tenant by this Lease and Tenant
shall receive no part of such award, except that, in the case of a partial
taking which does not result in a termination of this Lease. Tenant hereby
assigns to Landlord all of its right, title and interest in or to every such
award. Nothing herein contained shall be deemed to prohibit Tenant from making a
separate claim, to the extent permitted by law, for the value of Tenant’s
inventory, movable trade fixtures, machinery and moving expenses, provided that
the making of such claim does not adversely affect or diminish Landlord’s award.
          9.4 In the event of any taking of the Premises which does not result
in a termination of this Lease, Landlord at Landlord’s expense, subject to the
provisions of Articles 6 and 8 and whether or not any award or awards shall be
sufficient for the purpose, shall proceed with reasonable diligence to repair,
alter and restore the remaining parts of the Premises to substantially the
condition existing immediately prior to the date of taking to the extent that
the same may be feasible and so as to constitute a complete and tenantable
Premises. If the proceeds of such award or awards are not sufficient to pay the
full cost thereof, Landlord shall pay such deficit.

8



--------------------------------------------------------------------------------



 



          9.5 Anything contained herein to the contrary notwithstanding, any
different procedure for the Restoration of the Premises or disbursement of
proceeds which may be required under any mortgage or Superior Lease shall take
precedence over and be in addition to any contrary procedure provided for in
this Lease.
          9.6 In case of any governmental action, not resulting in the taking or
condemnation of any portion of the Premises but creating a right to compensation
therefor, such as the changing of the grade of any street upon which the
Premises abut, this Lease shall continue in full force and effect without
reduction or abatement of Rent and the award shall be paid to Landlord, provided
such action does not have a material adverse effect on Tenant’s use and
occupancy of the Premises.
10. ASSIGNMENT AND SUBLETTING
          10.1 Tenant shall not, directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, assign, mortgage, pledge or
encumber this Lease, or underlet or suffer or permit all or any part of the
Premises to be used or occupied by others, without the prior written consent of
Landlord, such consent not to be unreasonably withheld, conditioned or delayed,
in each instance. Neither party shall sublease, license or otherwise permit the
occupancy of any portion of the Building or Premises to a competitor of the
other party. Notwithstanding any of the foregoing, without the consent of
Landlord, Tenant may assign or sublease this Lease to any “Affiliate,” as
defined herein; provided, however, that (i) Tenant provides Landlord at least
thirty (30) days prior written notice of such assignment or sublease and
(ii) Tenant and any such Affiliate both remain jointly and severally liable for
all obligations and liabilities under this Lease. “Affiliate” shall mean
(i) Tenant’s parent or any other entity that is wholly owned by Tenant, or under
common control with Tenant; (ii) any entity acquiring all or substantially all
of the Tenant’s assets or stock; or (iii) any successor entity to Tenant
following a merger, provided, in each instance, such assignee or sublessee is
not a competitor of Landlord, as determined by Landlord in Landlord’s reasonable
judgment.
     11. SUBORDINATION
          11.1 Subject to the provisions of Section 11.3 below, all rights and
interests of Tenant under this Lease are subject, subordinate and inferior to
all existing and future superior ground or underlying leases (a “Superior
Lease”) and mortgages encumbering the Premises or any part thereof, and to all
renewals, modifications, consolidations, replacements and extensions of any such
Superior Leases and mortgages. The right of the holder of any such Superior
Lease or mortgage shall at all times be and remain prior and superior to all
rights and interest of Tenant. This provision shall constitute a self-operative
subordination agreement with respect to all such Superior Leases and mortgages
and all renewals, modifications, consolidations, replacements and extensions
thereof. If the holder of any such Superior Lease or mortgage shall require
confirmation of any subordination or a separate subordination agreement, Tenant
shall execute such confirmation or subordination agreement, within ten (10) days
of Landlord’s request, in the form required by the lessor under such Superior
Lease or holder of such mortgagee, as applicable, and reasonably satisfactory to
Tenant; provided, however, such subordination shall be upon the express
condition that the validity of the Lease shall be recognized by the mortgagee,
and that, notwithstanding any default by the mortgagor with respect to said
mortgage or any

9



--------------------------------------------------------------------------------



 



foreclosure thereof, Tenant’s possession and right of use under this Lease in
and to the Premises shall not be disturbed by such mortgagee unless and until
Tenant shall breach any of the provisions hereof and this Lease or Tenant’s
right to possession hereunder shall have been terminated in accordance with the
provisions of this Lease.
          11.2 In the event any proceedings are brought for the foreclosure of,
or in the event of exercise of power of sale under, any first mortgage covering
Landlord’s interest in the Premises, and such holder takes possession of the
Premises, either as the result of foreclosure of such mortgage or by accepting a
deed to the Premises in lieu of foreclosure, or the Premises shall be purchased
at such a foreclosure by a third party, and such holder or third party shall
furnish Tenant satisfactory evidence that it has acquired title to the Premises
subject to no liens or encumbrances superior to this Lease, other than taxes not
yet due and payable, Tenant shall attorn to such holder or third party and
recognize it as its landlord under this Lease, and such holder or third party
will in such event recognize and accept Tenant as its tenant hereunder,
whereupon this Lease shall continue in full force and effect as a direct lease
between such holder or third party and Tenant for the term of this Lease and
such holder or third party shall, henceforth, be subject to all of the terms of
this Lease and perform all of the obligations of Landlord hereunder with the
same force and effect as if it were originally named as Landlord hereunder;
provided, however, that if conflicting claims should be made to the rent payable
hereunder, Tenant shall have the right to institute an interpleader suit for the
purpose of determining who is entitled to payment of such rent and to pay the
rent in accordance with the judicial determination rendered in such proceeding.
          11.3 At Tenant’s request, Landlord further agrees that, it shall
obtain a written non-disturbance and attornment agreement from any current or
future mortgagee, lienholder, trustee or encumbrancer whose interest shall be
prior to this Lease as of the Commencement Date and Landlord shall furnish
Tenant with a copy of such agreement. Said non-disturbance agreement shall
expressly provide, inter alia, that (i) the parties thereto are executing such
agreement for the benefit of Tenant herein; and (ii) so long as Tenant shall be
not then in default under this Lease, no action or proceeding shall be taken at
any time during the lease term or any extension thereof, which shall disturb
Tenant’s possession, quiet enjoyment, or any other beneficial use of the demised
premises as provided for in this Lease. The subordination of Tenant’s interest
hereunder to any mortgage or Superior Lease shall be expressly conditioned upon
Tenant’s receipt of such non-disturbance agreement.
          11.4 Landlord represents and warrants to Tenant that there is no
mortgage or Superior Lease affecting the Premises as of the date hereof.
     12. OBLIGATIONS OF TENANT
          12.1 Tenant shall promptly comply, in all material respects, with all
laws, ordinances, orders, rules, regulations, and requirements or requests of
all Federal, state, municipal or other governmental or quasi-governmental
authorities or bodies then having jurisdiction over the Premises (or any part
thereof) applicable to the use and occupation thereof by Tenant, of every nature
and kind (each, a “Requirement”), and Tenant shall so perform and comply,
whether or not such laws, ordinances, orders, rules, regulations or requirements
shall now exist or shall hereafter be enacted or promulgated and whether or not
the same may be said to be within the

10



--------------------------------------------------------------------------------



 



present contemplation of the parties hereto; provided, however, that Tenant is
under no obligation to remedy or to render compliant any violations of
applicable laws or Requirements, now existing or hereafter promulgated,
applicable to the Premises, unless and to the extent such violation or
non-compliance is a result of Tenant’s particular use of the Premises. Except to
the extent the same is Tenant’s responsibility hereunder, Landlord shall comply
in all material respects with all Requirements applicable to the ownership of
the Premises.
          12.2 Tenant agrees to give Landlord notice of any law, ordinance,
rule, regulation or requirement enacted, passed, promulgated, made, issued or
adopted after the Commencement Date by any of the governmental departments or
agencies or authorities hereinbefore mentioned affecting the Premises or
Tenant’s use thereof, a copy of which is served upon or received by Tenant, or a
copy of which is posted on, or fastened or attached to the Premises, or
otherwise brought to the attention of Tenant, by mailing within five
(5) business days after such service, receipt, posting, fastening or attaching
or after the same otherwise comes to the attention of Tenant, a copy of each and
every one thereof to Landlord. At the same time, Tenant will inform Landlord as
to the Work which Landlord is required to do or take in order to comply
therewith, provided, however if such Work is necessitated by Tenant’s particular
use of the Premises, Tenant shall notify Landlord as to the Work which Tenant
proposes to do or take in order to comply therewith, subject to Landlord’s
reasonable approval. Notwithstanding the foregoing, however, if such Work would
require any Alterations which would, in Landlord’s opinion, reduce the value of
the Premises or change the general character, design or use of the Building or
other improvements thereon, and if Tenant does not desire to contest the same,
Tenant shall, if Landlord so requests, defer compliance therewith in order that
Landlord may, if Landlord wishes, contest or seek modification of or other
relief with respect to such Requirements, but nothing herein shall relieve
Tenant of the duty and obligation, at Tenant’s expense, to comply with such
Requirements, or such Requirements as modified, whenever Landlord shall so
direct, provided, however, if Landlord’s decision to defer such compliance
materially disrupts Tenant’s ability to operate its business in the manner
historically operated, Tenant shall have the right to terminate this Lease upon
ninety (90) days written notice to Landlord.
          12.3 Landlord and Tenant shall defend, indemnify and save harmless
each other, any partners or members of each other, any partners or members of
any partners or members of each other and any officers, stockholders, directors
or employees of any of the foregoing (collectively, “Indemnified Parties”), on
an after-tax basis from (a) any and all liabilities, claims, causes of actions,
suits, damages and expenses (collectively, “Claims”) arising from (i) any work
or thing whatsoever done, or any condition created in or about the Premises
during the Term, (ii) any use, non-use, possession, occupation, Alteration,
repair, condition, operation, management or maintenance of the Premises or any
part thereof; (iii) any negligent or otherwise wrongful act or omission of
Landlord or Tenant or any of their employees, agents, contractors or
subcontractors, (iv) any accident, injury (including death) or damage to any
person or property occurring in, on or about the Premises or any part thereof or
in, on or about any street, alley, sidewalk, curb, vault, passageway, common
area or space comprising a part thereof or adjacent thereto, and (v) any breach,
violation or non-performance of any covenant, condition or agreement in this
Lease to be fulfilled, kept, observed or performed by Landlord or Tenant; and
(b) all costs, expenses and liabilities incurred, including, without limitation,
reasonable attorney’s fees and disbursements through and including appellate
proceedings, in or in connection with any of such Claims. If any action or
proceeding shall be brought against any of the Indemnified Parties by

11



--------------------------------------------------------------------------------



 



reason of any such Claims, Landlord or Tenant, as applicable, upon notice from
any of the Indemnified Parties, shall resist and defend such action or
proceeding, at its sole cost and expense by counsel chosen by the indemnifying
party who shall be satisfactory to such Indemnified Party. The indemnifying
party or its counsel shall keep each Indemnified Party fully apprised at all
times of the status of such defense. Notwithstanding the foregoing, an
Indemnified Party may retain its own attorneys to defend or assist in defending
any claim, action or proceeding involving potential liability in excess of One
Hundred Thousand Dollars ($100,000), and the indemnifying party shall pay the
reasonable fees and disbursements of such attorneys. The provisions of this
Section shall survive the expiration or earlier termination of this Lease.
          12.4 If at any time prior to, or during the Term (or within the
statutory period thereafter if attributable to Tenant), any mechanic’s or other
lien or order for payment of money, which shall have been either created by,
caused (directly or indirectly) by, or suffered against Tenant, shall be filed
against the Premises or any part thereof, Tenant, at its sole cost and expense,
shall cause the same to be discharged by payment, bonding or otherwise, as
provided by law, within ten (10) business days after the filing thereof. Tenant
shall, upon notice and request in writing by Landlord, defend for Landlord, at
Tenant’s sole cost and expense, any action or proceeding which may be brought on
or for the enforcement of any such lien or order for payment of money, and will
pay any damages and satisfy and discharge any judgment entered in such action or
proceeding and save, indemnify and hold harmless Landlord, on an after tax basis
from any liability, claim or damage resulting therefrom. In default of Tenant’s
procuring the discharge of any such lien as aforesaid Landlord may, without
notice, and without prejudice to its other remedies hereunder, procure the
discharge thereof by bonding or payment or otherwise, and all cost and expense
which Landlord shall incur shall be paid by Tenant to Landlord as Rent
forthwith.
          12.5 LANDLORD SHALL NOT UNDER ANY CIRCUMSTANCES BE LIABLE TO PAY FOR
ANY WORK, LABOR OR SERVICES RENDERED OR MATERIALS FURNISHED TO OR FOR THE
ACCOUNT OF TENANT UPON OR IN CONNECTION WITH THE PREMISES, AND NO MECHANIC’S OR
OTHER LIEN FOR SUCH WORK, LABOR OR SERVICES OR MATERIAL FURNISHED SHALL, UNDER
ANY CIRCUMSTANCES, ATTACH TO OR AFFECT THE REVERSIONARY INTEREST OF LANDLORD IN
AND TO THE PREMISES OR ANY ALTERATIONS, REPAIRS, OR IMPROVEMENTS TO BE ERECTED
OR MADE THEREON. NOTHING CONTAINED IN THIS LEASE SHALL BE DEEMED OR CONSTRUED IN
ANY WAY AS CONSTITUTING THE REQUEST OR CONSENT OF LANDLORD, EITHER EXPRESS OR
IMPLIED, TO ANY CONTRACTOR, SUBCONTRACTOR, LABORER OR MATERIALMAN FOR THE
PERFORMANCE OF ANY LABOR OR THE FURNISHING OF ANY MATERIALS FOR ANY SPECIFIC
IMPROVEMENT, ALTERATION TO OR REPAIR OF THE PREMISES OR ANY PART THEREOF, NOR AS
GIVING TENANT ANY RIGHT, POWER OR AUTHORITY TO CONTRACT FOR OR PERMIT THE
RENDERING OF ANY SERVICES OR THE FURNISHING OF ANY MATERIALS ON BEHALF OF
LANDLORD THAT WOULD GIVE RISE TO THE FILING OF ANY LIEN AGAINST THE PREMISES.

12



--------------------------------------------------------------------------------



 



          12.6 Neither Landlord nor its agents shall be liable for any loss of
or damage to the Premises of Tenant or others by reason of casualty, theft or
otherwise, or for any injury or damage to persons or property resulting from any
cause of whatsoever nature, unless caused by or due to the negligence or willful
misconduct of Landlord, its agents, servants or employees.
          12.7 Except as otherwise set forth on Exhibit L attached hereto,
Landlord shall continue to deliver the same customary real estate related
services to Tenant as Tenant had previously and customarily enjoyed prior to
Commencement Date at levels substantially comparable to the level of services
enjoyed by Tenant during the twelve (12) month period immediately preceding the
Commencement Date.
     13. DEFAULT BY TENANT
          13.1 Each of the following shall be deemed an event of default (an
“Event of Default”) and a breach of this Lease by Tenant:
               A. If Tenant shall fail to pay the Rent to be paid by Tenant
hereunder for a period of five (5) business days after written notice of such
default by Landlord to Tenant.
               B. If Tenant shall default in the performance or observance of
any of the other agreements, conditions, covenants or terms herein contained,
and such default shall continue for thirty (30) days after written notice by
Landlord to Tenant, or if such default is of such a nature that it cannot be
completely remedied with said thirty (30) day period and Tenant shall not
commence within said thirty (30) day period to remedy such default and
thereafter diligently prosecute the same to completion.
               C. If Tenant abandons the Premises, except as may be permitted in
the case of any casualty, damage or condemnation.
               D. If this Lease or the estate of Tenant hereunder shall be
assigned, sublet, transferred, mortgaged or encumbered without compliance with
the provisions of this Lease applicable thereto.
               E. If (i) Tenant shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to Tenant, or
seeking to adjudicate Tenant a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, liquidation, dissolution, composition or other relief
with respect to Tenant or Tenant’s debts, or (B) seeking appointment of a
receiver, trustee, custodian or other similar official for Tenant or for all or
any substantial part of Tenant’s property; or (ii) Tenant shall make a general
assignment for the benefit of Tenant’s creditors; or (iii) there shall be
commenced against Tenant any case, proceeding or other action of a nature
referred to in clause (i) above or seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
Tenant’s property, which case, proceeding or other action (x) results in the
entry of an order for relief or (y) remains undismissed, undischarged or
unbonded for a period of thirty (30) days; or (iv) Tenant shall take any action
consenting to or approving of any of the acts set forth in clause (i) or
(ii) above; or (v) Tenant

13



--------------------------------------------------------------------------------



 



shall generally not, or shall be unable to, pay Tenant’s debts as they become
due or shall admit in writing Tenant’s inability to pay Tenant’s debts.
          13.2 To the extent permitted by applicable law, if an Event of Default
shall occur, Landlord may elect to declare all Rent for the remainder of the
Term due and payable and, if Landlord shall make such an election, the present
value of the Rent shall be due and payable ten (10) days after notice by
Landlord to Tenant of such election. The aforesaid present value shall be
determined by discounting each monthly installment of Rent for the remainder of
the Term from the date such installment would have been due and payable to the
date of Landlord’s election to accelerate, by a rate of one (1%) percent per
annum less than the interest rate paid under a United States Treasury Bill of
comparable duration. Landlord also may elect to proceed by appropriate judicial
proceedings, either at law or in equity, to enforce performance or observance by
Tenant of the applicable provisions of this Lease and/or to recover damages for
breach thereof.
     13.3
               A. If an Event of Default shall occur and Landlord, at any time
thereafter, at its option, gives written notice to Tenant stating that this
Lease and the Term shall expire and terminate on the date specified in such
notice, which date shall be not less than three (3) days after the giving of
such notice, and if, on the date specified in such notice, Tenant shall have
failed to cure the default which was the basis for the Event of Default, then,
all rights of Tenant under this Lease and to the Term herein demised shall
expire and terminate as if the date specified in the notice given were the date
herein definitely fixed for the expiration of the Term and Tenant immediately
shall quit and surrender the Premises, which termination shall not relieve
Tenant from any liability then or thereafter accruing hereunder.
               B. If an Event of Default described in Sections 13.1(A) or (B)
hereof shall occur, or this Lease shall be terminated as provided in
Section 13.3(A) hereof, Landlord, without notice, and with or without court
proceedings, (i) may re-enter and repossess the Premises using such force for
that purpose as may be necessary without being liable to indictment, prosecution
or damages therefor or (ii) may dispossess Tenant by summary proceedings or
otherwise, which reentry and repossession by Landlord shall not relieve Tenant
from any liability then or thereafter accruing hereunder.
          13.4 If this Lease shall be terminated as provided in Section 13.3(A)
hereof and/or Tenant shall be dispossessed by summary proceedings or otherwise
as provided in Section 13.3(B) hereof,
               A. Tenant shall pay to Landlord all Rent payable under this Lease
by Tenant to Landlord to the date upon which this Lease and the Term shall have
expired and come to an end or to the date of re-entry upon the Premises by
Landlord, as the case may be;
               B. Landlord may repair and alter the Premises in such manner as
Landlord may deem necessary or advisable without relieving Tenant of any
liability under this Lease or otherwise affecting any such liability, and/or let
or re-let the Premises or any parts thereof for the whole or any part of the
remainder of the Term or for a longer period, in Landlord’s name or as

14



--------------------------------------------------------------------------------



 



agent of Tenant, and out of any rent and other sums collected or received as a
result of such re-letting Landlord shall: (i) first, pay to itself the cost and
expense of terminating this Lease, re-entering, retaking, repossessing,
repairing and/or altering the Premises, or any part thereof, and the cost and
expense of removing all persons and property therefrom, including in such costs
brokerage commissions, legal expenses and attorneys’ fees and disbursements,
(ii) second, pay to itself the cost and expense sustained in securing any new
tenants and other occupants, including in such costs brokerage commissions,
legal expenses and attorneys’ fees and disbursements and other expenses of
preparing the Premises for re-letting, and, if Landlord shall maintain and
operate the Premises, the cost and expense of operating and maintaining the
Premises, and (iii) third, pay to itself any balance remaining on account of the
liability of Tenant to Landlord. Landlord in no way shall be responsible or
liable for any failure to re-let the Premises or any part thereof, or for any
failure to collect any rent due on any such re-letting, and no such failure to
re-let or to collect rent shall operate to relieve Tenant of any liability under
this Lease or to otherwise affect any such liability;
               C. Tenant shall be liable for and shall pay to Landlord, as
damages, any deficiency (referred to as “Deficiency”) between the Rent reserved
in this Lease for the period which otherwise would have constituted the
unexpired portion of the Term and the net amount, if any, of rents collected
under any re-letting effected pursuant to the provisions of Section 13.4(B)
hereof for any part of such period (first deducting from the rents collected
under any such re-letting all of the payments to Landlord described in
Section 13.4(B) hereof); any such Deficiency shall be paid in installments by
Tenant on the days specified in this Lease for payment of installments of Rent,
and Landlord shall be entitled to recover from Tenant each Deficiency
installment as the same shall arise, and no suit to collect the amount of the
Deficiency for any installment period shall prejudice Landlord’s right to
collect the Deficiency for any subsequent installment period by a similar
proceeding; and
               D. Whether or not Landlord shall have collected any Deficiency
installments as aforesaid, Landlord shall be entitled to recover from Tenant,
and Tenant shall pay to Landlord, on demand, in lieu of any further
Deficiencies, as and for liquidated and agreed final damages (it being agreed
that it would be impracticable or extremely difficult to fix the actual damage),
a sum equal to the amount by which the Rent reserved in this Lease for the
period which otherwise would have constituted the unexpired portion of the Term
exceeds the then fair and reasonable rent value of the Premises for the same
period, both discounted to present worth at the rate of one percent (1%) per
annum less than the interest rate paid under a United States Treasury Bill of
comparable duration less the aggregate amount of Deficiencies theretofore
collected by Landlord pursuant to the provisions of Section 13.4(C) hereof for
the same period; it being agreed that before presentation of proof of such
liquidated damages to any court, commission or tribunal, if the Premises, or any
part thereof, shall have been re-let by Landlord for the period which otherwise
would have constituted the unexpired portion of the Term, or any part thereof,
the amount of rent reserved upon such re-letting shall be deemed, prima facie,
to be the fair and reasonable rental value for the part or the whole of the
Premises so re-let during the term of the re-letting.
          13.5 No termination of this Lease pursuant to Section 13.3(A) hereof,
and no taking possession of and/or re-letting the property, or any part thereof,
pursuant to Sections 13.3(B) and

15



--------------------------------------------------------------------------------



 



13.4(B) hereof, shall relieve Tenant of its liabilities and obligations
hereunder, all of which shall survive such expiration, termination, repossession
or re-letting.
          13.6 To the extent not prohibited by law, Tenant hereby waives and
releases all rights now or hereafter conferred by statute or otherwise which
would have the effect of limiting or modifying any of the provisions of this
Article. Tenant shall execute, acknowledge and deliver any instruments which
Landlord may request, whether before or after the occurrence of an Event of
Default, evidencing such waiver or release.
          13.7 The Rent payable by Tenant hereunder and each and every
installment thereof, and all costs, attorneys’ fees and disbursements and other
expenses which may be incurred by Landlord in enforcing the provisions of this
Lease or on account of any delinquency of Tenant in carrying out the provisions
of this Lease shall be and they hereby are declared to constitute a valid
perfected lien upon the interest of Tenant in this Lease and in the Premises,
and the rents, issues and profits therefrom.
          13.8 Suit or suits for the recovery of damages, or for a sum equal to
any installment or installments of Rent payable hereunder or any Deficiencies or
other sums payable by Tenant to Landlord pursuant to this Article, may be
brought by Landlord from time to time at Landlord’s election, and nothing herein
contained shall be deemed to require Landlord to await the date whereon this
Lease or Term would have expired by limitation had there been no Event of
Default by Tenant and termination.
          13.9 Nothing contained in this Article shall limit or prejudice the
right of Landlord to prove and obtain as liquidated damages in any bankruptcy,
insolvency, receivership, reorganization or dissolution proceeding an amount
equal to the maximum allowed by a statute or rule of law governing such
proceeding and in effect at the time when such damages are to be proved, whether
or not such amount shall be greater than, equal to or less than the amount of
the damages referred to in any of the preceding Sections of this Article.
          13.10 No receipt of moneys by Landlord from Tenant after the
termination of this Lease, or after the giving of any notice of the termination
of this Lease shall reinstate, continue or extend the Term or affect any notice
theretofore given to Tenant, or operate as a waiver of the right of Landlord to
enforce the payment of Rent payable by Tenant hereunder or thereafter falling
due, or operate as a waiver of the right of Landlord to recover possession of
the Premises by proper remedy, except as herein otherwise expressly provided, it
being agreed that after the service of notice to terminate this Lease or the
commencement of any suit or summary proceedings, or after a final order or
judgment for the possession of the Premises, Landlord may demand, receive and
collect any moneys due or thereafter falling due without in any manner affecting
such notice, proceeding, order, suit or judgment, all such moneys collected
being deemed payments on account of the use and occupation of the Premises or,
at the election of Landlord, on account of Tenant’s liability hereunder.
          13.11 Except as otherwise expressly provided herein or as prohibited
by applicable law, Tenant hereby expressly waives the service of any notice to
quit or notice of Landlord’s intention to re-enter provided for in any statute,
or of the institution of legal proceedings to that end, and Tenant, for and on
behalf of itself and all persons claiming through or under Tenant, also waives

16



--------------------------------------------------------------------------------



 



any and all right of redemption provided by any law or statute now in force or
hereafter enacted or otherwise, or re-entry or repossession or to restore the
operation of this Lease in case Tenant shall be dispossessed by a judgment or by
warrant of any court or judge or in case of re-entry or repossession by Landlord
or in case of any expiration or termination of this Lease, and Landlord and
Tenant waive and shall waive trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto against the other on any
matter whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use or occupancy of the Premises,
or any claim of injury or damage. The terms “enter”, “re-enter”, “entry” or
“re-entry”, as used in this Lease are not restricted to their technical legal
meaning.
          13.12 No failure by Landlord to insist upon the strict performance of
any covenant, agreement, term or condition of this Lease or to exercise any
right or remedy consequent upon a breach thereof, and no acceptance of full or
partial Rent during the continuance of any such breach, shall constitute a
waiver of any such breach or of such covenant, agreement, term or condition. No
covenant, agreement, term or condition of this Lease to be performed or complied
with by Tenant, and no breach thereof, shall be waived, altered or modified
except by a written instrument executed by Landlord. No waiver of any breach
shall affect or alter this Lease, but each and every covenant, agreement, term
and condition of this Lease shall continue in full force and effect with respect
to any other then existing or subsequent breach thereof.
          13.13 Tenant shall pay to Landlord an amount net to Landlord on an
after-tax basis equal to all costs and expenses, including, without limitation,
reasonable attorneys’ fees and disbursements, incurred by Landlord in any action
or proceeding to which Landlord may be made a party by reason of any act or
omission of Tenant. Tenant also shall pay to Landlord all costs and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
incurred by Landlord in enforcing any of the covenants and provisions of this
Lease and incurred in any action brought by Landlord against Tenant on account
of the provisions hereof, and all such costs, expenses, and attorneys’ fees and
disbursements may be included in and form a part of any judgment entered in any
proceeding brought by Landlord against Tenant on or under this Lease. All of the
sums paid or obligations incurred by Landlord as aforesaid, with interest and
costs, shall be paid by Tenant to Landlord on demand.
          13.14 If an Event of Default shall occur under this Lease or Tenant
shall fail to comply with its obligations under this Lease, Landlord may
(a) perform the same for the account of Tenant if the same arises out of any
obligation owed by Tenant to a third party or (b) make any expenditure or incur
any obligation for the payment of money in connection with any obligation owed
to Landlord, including, but not limited to reasonable attorneys’ fees and
disbursements in instituting, prosecuting or defending any action or proceeding,
with interest thereon at Applicable Rate and such amounts shall be deemed to be
Rent hereunder and shall be paid by Tenant to Landlord immediately upon demand
therefor.
          13.15 In the event that Tenant shall fail to pay Rent within five
(5) days after its due date, then from and after the sixth (6th) day until the
date Tenant finally pays the Rent, Tenant shall pay Landlord a late charge at
the rate of ten (10%) percent per annum with respect to the delinquent amount,
provided, however, no late charges shall be assessed against Tenant prior to
January 1, 2012.

17



--------------------------------------------------------------------------------



 



          14. NO WAIVER
          The failure of Landlord or Tenant to enforce any agreement, condition,
covenant or term, by reason of its breach by Tenant or Landlord, as the case may
be, shall not be deemed to void, waive or affect the right of Landlord or Tenant
to enforce the same agreement, condition, covenant or term on the occasion of a
subsequent default or breach. The specific remedies to which Landlord may resort
under the terms of this Lease are cumulative and are not intended to be
exclusive of any other remedies or means of redress to which Landlord may be
lawfully entitled in case of any breach or threatened breach by Tenant of any of
the terms, covenants and conditions of this Lease. The failure of Landlord or
Tenant to insist in any one or more cases upon the strict performance of any of
the terms, covenants and conditions of this Lease, or to exercise any right or
remedy herein contained, shall not be construed as a waiver or relinquishment
for the future of such terms, covenants and conditions. The receipt by Landlord,
or payment by Tenant, of Rent with knowledge of the breach of any of such terms,
covenants and conditions shall not be deemed a waiver of such breach. The
acceptance of any check or payment bearing or accompanied by any endorsement,
legend or statements shall not, of itself, constitute any change in or
termination of this Lease. No surrender of the Premises by Tenant (prior to any
termination of this Lease) shall be valid unless consented to in writing by
Landlord or in accordance with the express terms of this Lease. In addition to
the other remedies in this Lease provided, Landlord shall be entitled to the
restraint by injunction of the violation or attempted or threatened violation of
any of the terms, covenants and conditions of this Lease or to a decree
compelling performance of any of such terms, covenants and conditions.
          15. ESTOPPEL CERTIFICATE
          Landlord and Tenant agree that they shall, at any time and from time
to time, within twenty (20) days of request by the other party execute,
acknowledge and deliver to the requesting party a statement in writing
certifying: (i) that this Lease is unmodified and in full force and effect (or
if there have been any modifications, that the Lease is in full force and effect
as modified and stating the modifications), (ii) the dates to which the Rent has
been paid, (iii) the address to which notices to Landlord or Tenant, as
applicable, should be sent, (iv) stating whether or not either party is in
default in keeping, observing or performing any term, covenant, agreement,
provision, condition or limitation contained in this Lease and, if in default,
specifying each such default, (v) whether or not there are any offsets or
defenses against the enforcement of any provisions of the Lease by either party
and if so, specifying the same, (vi) the Commencement Date and the date of
expiration for the current term of the Lease, (vii) that Tenant is in possession
of the Premises and (viii) any other matters reasonably requested by the other
party; it being intended that any such statement delivered pursuant to this
Article may be relied upon by the requesting party or any prospective purchaser
of the Premises or any mortgagee thereof or any assignee of any mortgage upon
the Premises.
     16. QUIET ENJOYMENT
          Tenant, upon payment of the Rent herein reserved and upon the due
performance and observance of all the covenants, conditions and agreements
herein contained on Tenant’s part to be performed and observed, shall and may at
all times during the Term peaceably and quietly have, hold and enjoy the
Premises in the same manner in which Tenant enjoyed the Premises

18



--------------------------------------------------------------------------------



 



immediately prior to the Commencement Date without any manner of suit, trouble
or hindrance of and from any person claiming by, through or under Landlord,
subject, however, to the terms and provisions of this Lease.
     17. SURRENDER
          17.1 Tenant shall, on the last day of the Term, or upon the sooner
termination of the Term, quit and surrender to Landlord the Premises vacant,
free of all equipment, furniture and other personal property, and in good order
and condition, reasonable wear and tear excepted, and Tenant shall remove or
demolish all of the fixtures, structures and other improvements which Landlord
shall elect pursuant to and in accordance with Section 6.4 hereof. Any property
not so removed shall become the property of Landlord, and Landlord may cause
such property to be removed from the Premises and disposed of, but the cost of
any such removal and disposition and of repairing any damage caused by such
removal shall be borne by Tenant. Tenant’s obligation to observe and perform
this covenant shall survive the expiration or earlier termination of the Term.
          17.2 Tenant acknowledges that possession of the Premises must be
surrendered to Landlord at the expiration or sooner termination of the term of
this Lease. Tenant agrees to indemnify Landlord against and save Landlord
harmless from all costs, claims, loss or liability resulting from the failure or
delay by Tenant in so surrendering the Premises, including, without limitation,
any claims made by any succeeding tenant founded on such failure or delay.
Tenant therefore agrees that if possession of the Premises is not surrendered to
Landlord upon the expiration or sooner termination of the term of this Lease,
then Tenant shall pay to Landlord, as liquidated damages for each month and for
each portion of any month during which Tenant holds over in the Premises after
the expiration or sooner termination of the term of this Lease, in addition to
any sums payable pursuant to the foregoing indemnity, a sum equal to one
hundred-fifty percent (150%) the aggregate of the Rent which was payable under
this Lease with respect to the last month of the term hereof. Nothing herein
contained shall be deemed to permit Tenant to retain possession of the Premises
after the expiration or sooner termination of the term of this Lease. If Tenant
holds over in possession after the expiration or termination of the term of the
Lease, such holding over shall not be deemed to extend the term or renew this
Lease, but the tenancy thereafter shall continue as a tenancy from month to
month upon the terms and conditions of this Lease at the Rent as herein
increased. This provision shall survive the expiration or earlier termination of
this Lease.
     18. ACCESS
          Landlord shall have the right and privilege at all times during the
last six (6) months of the Term to display a customary (as would be customary
for similar buildings in the surrounding area) “For Sale” sign on the Building
and during the last six (6) months of the Term, Landlord shall have the right
and privilege to enter the Premises at reasonable times upon prior reasonable
notice during business hours for the purpose of exhibiting the same to
prospective new tenants, but no more than once a month, and to display the
customary “To Let” signs on the Building. Landlord shall also, at all reasonable
times upon prior reasonable notice during the Term (the parties acknowledge and
agree that no prior notice shall be required in the event of an emergency), have
the right to enter the Premises or any part thereof for the purpose of making

19



--------------------------------------------------------------------------------



 



such repairs or Alterations therein as Landlord is required to make under the
terms of this Lease. Throughout the Initial Term and any Extend Term of this
Lease, Tenant shall have access to the Premises 24 hours a day, seven days a
week.
     19. ENVIRONMENTAL MATTERS
          19.1 Tenant covenants that (i) Tenant shall not cause or contribute
to, and shall not permit or direct any other Person to cause or contribute to,
any contamination from any Hazardous Substances (hereinafter defined) at, on,
under or emanating from the Premises (ii) Tenant shall not, and, (subject to
Tenant’s contractual obligations to permit Landlord and its Affiliates or the
predecessors thereof, if applicable, to perform any necessary investigation,
remediation or corrective action regarding environmental matters), shall not
cause or permit any other Person to, use manufacture, store, generate, treat or
Release any Hazardous Substances at, on, under or from the Premises, except
where such use, manufacture, storage, generation, treatment or Release or
threatened release is in material compliance with applicable Environmental Law
(as defined below) and is reasonably related to the conduct of Tenant’s
business, (iii) in the event that Tenant’s (or its subtenants’ or assignees’)
operations at or near the Premises result in the imposition of a Lien on the
Premises under any Environmental Law resulting from a matter for which Tenant
would be obliged to indemnify Landlord pursuant to Section 19.2 hereof, Tenant
shall promptly and expeditiously take all necessary steps to have such Lien
removed, and (iv) Tenant shall not, and shall not cause or permit any other
Person to, install or operate any underground tanks for the storage of any
Hazardous Substances, including fuel oil, gasoline, waste oils, and/or other
petroleum products or by-products.
          19.2 Tenant hereby agrees to indemnify Landlord, any mortgagee and any
lessor under a Superior Lease and hold Landlord, any mortgagee and any lessor of
a Superior Lease harmless from and against any and all losses, liabilities
(including strict liability), damages, injuries, expenses (including reasonable
attorneys’ and consulting fees), costs of any settlement or judgment and claims
of any and every kind whatsoever (collectively “Losses”) paid, incurred or
suffered by, or asserted against Landlord, any mortgagee and any lessor of a
Superior Lease by any person or governmental authority for, with respect to, or
as a direct or indirect result of, either (i) the presence or Release or
threatened release at, on or under, or from the Premises of any Hazardous
Substance (including, without limitation, any such Losses or claims asserted or
arising under the Comprehensive Environmental Response, Compensation and
Liability Act, as amended, any so-called federal, state or local “Superfund” or
“Superlien” laws) or (ii) the violation of any applicable Environmental Law, to
the extent such presence or Release or threatened release or violation is caused
by Tenant’s or any subtenant’s or assignee’s (or any of their representatives’)
use of the Premises.
     19.3 Notwithstanding any other provision of this Lease regarding
indemnification of Landlord by Tenant (other than Tenant’s obligations to
indemnify Landlord pursuant to Section 19.6), Landlord hereby agrees to
indemnify Tenant and hold Tenant harmless from and against any and all Losses
paid, incurred or suffered by, or asserted against Tenant for, with respect to,
or as a direct or indirect result of, either (i) the presence or Release or
threatened release at, on or under, or from the Premises of any Hazardous
Substance (including, without limitation, any such Losses or claims asserted or
arising under the Comprehensive Environmental Response, Compensation and
Liability Act, as amended, any so-called federal, state or local “Superfund” or

20



--------------------------------------------------------------------------------



 



“Superlien” laws) or (ii) the violation of any applicable Environmental Law, to
the extent such presence or Release or threatened release or violation is caused
by: (x) Landlord’s or any of its Affiliates’ or assignee’s (or any of their
representatives’) use or ownership of the Premises; or (y) any environmental
condition or contamination that existed on or prior to the commencement of this
Lease at, on or under, or from the Premises, except to the extent exacerbated by
Tenant’s, any subtenant’s, assignee’s or representative’s negligence. With
respect to asbestos containing building materials, Landlord acknowledges and
agrees that Tenant shall have no liability or obligations concerning the removal
or replacement thereof on the Premises, which are the sole responsibility of the
Landlord, provided, however, that Tenant shall be responsible for all costs of
any removal, replacement or abatement of asbestos containing building materials
on the Premises to the extent required pursuant to applicable Environmental Law
as a result of Tenant’s (or any of its subtenant’s or assignee’s) negligence or
undertaking any modifications, maintenance, repairs, or other activities on the
Premises that results in any disturbance of asbestos containing building
materials, but only if the location of such materials have been previously
identified with reasonable specificity in writing by Landlord to Tenant.
          19.4 In the event that an obligation to investigate or remediate the
Premises arises under any and all applicable environmental transaction trigger
statutes or otherwise as a result of the termination of the Lease or the
cessation of operations at the subject Premises, Tenant shall be primarily
responsible for the completion of such investigation or remediation, unless such
termination or cessation is in connection with a sale or other transfer of the
Premises or of the Landlord or any other entity that directly or indirectly owns
or controls the Premises, in which case the transferor shall have such primary
responsibility; provided, however, that the foregoing shall in no way alter the
allocation of liability for any such investigation or remediation provided for
under Sections 19.2 and 19.3 of this Lease. Each of Landlord and Tenant agree to
cooperate in good faith with each other to facilitate the completion of any
obligations under this Section 19.4, including, but not limited to: (i) promptly
executing any applications, filings, certifications, or other documents
reasonably requested by the other party; (ii) providing reasonable access to the
other party (including representatives, consultants or agents) during normal
business hours to the Premises and relevant information and personnel;
(iii) taking commercially reasonable efforts at its own cost and expense to
reasonably mitigate interference with the conduct of any such investigation or
remediation or with the current operation or use of the Premises; (iv) accepting
the use of cost-efficient remediation strategies (as reasonably determined by
party principally liable for the remediation under Sections 19.3 and 19.4),
including the use of risk-based remediation standards based on continued
industrial use of the property or imposition of restrictive deed notices or
other institutional or engineering controls (as long as such cost-efficient
remediation strategies would not materially interfere with or otherwise
materially impede the operation or use of the Premises); (v) providing prompt
notification of all meetings with consultants and Governmental Authorities and
an opportunity to participate, at its own expense, in such meetings;
(vi) promptly providing copies of all material documents related to the
investigation or remediation and affording the other party a reasonable
opportunity to review and provide comments, at its own expense, on all reports,
correspondence, work plans or other materials submitted to any Governmental
Authority and (vii) allowing the other party to observe and monitor, at its own
expense, the conduct of any investigative or remedial work being done at the
Premises.
     19.5 For purposes hereof:

21



--------------------------------------------------------------------------------



 



               A. “Hazardous Substances” shall mean any material, substance or
waste that is listed, classified, regulated, characterized or otherwise defined
as “hazardous,” “toxic,” or “radioactive, ” or as “pollutants” or “contaminants”
(or words of similar intent or meaning) under applicable Environmental Laws; and
any petroleum (including crude oil or any fraction thereof), petroleum products
or by-products and any constituents thereof, asbestos or asbestos-containing
material, urea formaldehyde insulation, toxic mold, polychlorinated biphenyls,
flammable or explosive substances, radon, or pesticides.
               B. “Environmental Laws” shall mean all foreign, federal, state or
local statutes, laws, ordinances, codes, rules, regulations, judgments, orders
or decrees or other binding directives of relevant governmental agencies or
authorities regulating, relating to, or imposing liability or standards of
conduct concerning pollution or protection of the environment or human health
and safety (to the extent related to pollution or exposure to harmful or
deleterious substances), including those relating to the use, manufacture,
distribution, storage, recycling, treatment, transport or Release or threatened
release of any hazardous, toxic or dangerous wastes, substances or materials as
now or at any time hereunder in effect .
               C. “Release” shall mean any Release or threatened release, spill,
emission, leaking, pumping, pouring, injection, escaping, deposit, disposal,
discharge, dispersal, dumping, leaching or migration into the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Substance).
          19.6 Tenant shall not conduct any intrusive environmental
investigation of the Premises (including any collection or analysis of
groundwater, surface water, soil or building materials) or disclose the
existence of any known or suspected environmental condition to any governmental
authority, unless such investigation or disclosure is: (i) required by
applicable Environmental Law or any other applicable Requirement, (ii) required
by an enforceable order (or reasonably believed by Tenant to be an enforceable
order), directive or demand of a governmental authority, acting within its
jurisdiction (or reasonably believed by Tenant to be acting within its
jurisdiction), (iii) reasonably undertaken to facilitate the defense of a
pending third party claim or a third party claim reasonably anticipated based
upon written communications from a person who is not a party to this Lease or an
Affiliate thereof, (iv) reasonably undertaken in an emergency to protect against
a threat to human health or the environment, (v) reasonably undertaken in
connection with repairs to or maintenance of the Premises, (vi) reasonably
undertaken in connection with the expansion of the Premises to accommodate
additional operations or uses reasonably consistent with those currently
present, provided that such expansion or alteration has been approved by
Landlord pursuant to Article 6 of this Lease and the Tenant has received
Landlord’s prior written approval for the proposed investigation, sampling,
analysis, report or disclosure. Tenant shall promptly notify Landlord if it
reasonably believes that an intrusive environmental investigation or disclosure
to a governmental authority is required and shall allow Landlord a reasonable
opportunity to assume control over or, at Landlord’s discretion, to participate
in the conduct of, the investigation or disclosure, except that if, due to
exigent circumstances, Tenant’s action is reasonably undertaken without such
notice to or allowance of or participation by Landlord, Tenant may inform the
Landlord of the environmental condition and Tenant’s conduct with respect to it
as soon as practicable thereafter. To the extent that Tenant conducts an
investigation or makes a disclosure

22



--------------------------------------------------------------------------------



 



that is not in compliance with this provision, Tenant shall indemnify and hold
Landlord harmless for the cost of any remedial action arising or resulting from
any conditions of contamination identified as a result of such investigation or
disclosure.
          19.7 If Tenant receives (i) any notice of any material event involving
the presence, Release or threatened release, investigation or remediation of any
Hazardous Substance at, on, under or from the Premises or in connection with
Tenant’s, or Tenant’s representatives, agents or subtenants, use or operations
thereon, or (ii) any complaint, order, citation or notice with regard to any
material violation of or material obligation under Environmental Law pertaining
to the Premises (an “Environmental Complaint”) from any governmental authority
or other person, then Tenant shall promptly notify Landlord orally and in
writing of said notice. Without in any way limiting the generality of the
foregoing, if Tenant receives any notice of any lien filed as security for
amounts paid to clean up Hazardous Substances at the Premises, then Tenant shall
promptly notify Landlord and Landlord shall have the right, but not the
obligation, to discharge such lien upon not less than ten (10) days’ notice to
Tenant. Notwithstanding the foregoing, for so long as Landlord is an Affiliate
of Principal Stockholder, Tenant shall have no obligation to notify Landlord of
any notice, complaint, order, or citation received from or on behalf of the
Principal Stockholder or any Affiliate thereof, or from any other person in
connection with the implementation of any obligations of Principal Stockholder
set forth in the Environmental Annex that indicates the Principal Stockholder or
any Affiliate thereof has also received such notice, complaint, order, or
citation. Tenant shall provide Landlord with immediate notification of and
indemnification for any notice of deficiency, notice of violation or citation
issued by any governmental agency.
          19.8 After providing Tenant with notice and a reasonable opportunity
to cure, Landlord shall have the right (but not the obligation) to enter onto
the Premises or to take such other actions as it deems necessary or advisable to
cleanup, remove, resolve or minimize the impact of, or otherwise remediate or
correct the presence or Release or threatened release of a Hazardous Substance
or an Environmental Complaint, provided that Landlord shall not unreasonably
interfere with Tenant’s use of the Premises. All costs and expenses reasonably
incurred by Landlord in the exercise of any such rights shall be payable by
Tenant upon demand, provided and to the extent that such presence or Release or
threatened release or Environmental Complaint is subject to Tenant’s duty to
indemnify Landlord under Section 19.2 hereof.
          19.9 Landlord has the right from time to time, upon reasonable prior
notice and without undue interference in Tenant’s operations, to perform (at its
own expense, unless it reasonably believes that Tenant has breached Section 19.1
hereof, in which case with respect to such breach it will be at Tenant’s expense
and in which case Landlord may request that Tenant perform) an environmental
audit, environmental site assessment, or, if reasonably deemed necessary by
Landlord, an environmental risk assessment, each in form and substance
satisfactory to Landlord, of the Premises, hazardous waste management practices
and/or hazardous waste disposal sites used by Tenant. Said audit, site
assessment and/or risk assessment must be by an environmental consultant
reasonably satisfactory to Landlord and Tenant.
          19.10 The provisions of this Article shall survive the expiration or
earlier termination of this Lease.

23



--------------------------------------------------------------------------------



 



     20. LANDLORD GENERALLY NOT LIABLE FOR INJURY OR DAMAGE, ETC.
          20.1 Tenant is and shall be in exclusive control and possession of the
Premises, and subject to Section 19.3 of this Lease, Landlord shall not, in any
event whatsoever, be liable for any injury or damage to any property or to any
person happening in, on or about the Premises, nor for any injury or damage to
any property of Tenant, or of any other person or persons contained therein, nor
for any injury or damage to the Premises or to any property belonging to Tenant
or any other person which may be caused by any fire or breakage, or which may
arise from any other cause whatsoever unless caused by the gross negligence or
willful misconduct of Landlord, its agents or employees. The provisions hereof
permitting Landlord to enter and inspect the Premises are made for the purpose
of enabling Landlord to be informed as to whether Tenant is complying with the
agreements, terms, covenants and conditions hereof, and if Landlord so desires,
to do such acts as Tenant shall fail to do at Tenant’s sole cost and risks.
Notwithstanding the foregoing, and subject to Section 19.3, Landlord agrees to
defend and to indemnify and save Tenant harmless from and against all liability,
and all losses, damages, claims and expenses (including, without limitation,
reasonable attorneys’ fees) arising out of injury to or death of persons, damage
to or destruction or loss of property, that directly or indirectly is caused by
or results from Landlord’s use of and operations on, in and about the Premises.
Landlord’s obligations hereunder shall survive the expiration or early
termination of this Lease, unless Tenant purchases the Premises, in which case
Landlord shall cease to have any obligation hereunder to Tenant upon the closing
of the sale unless the parties agree otherwise in writing.
          20.2 In the event of any default by Landlord of its obligation
hereunder, if any, Tenant’s exclusive remedy shall be an action for damages
(Tenant hereby waiving the benefit of any laws granting it a lien upon the
property of Landlord and/or upon rent due Landlord), but prior to any such
action Tenant will give Landlord written notice specifying such default with
particularity, and Landlord shall thereupon have thirty (30) days (plus such
additional reasonable period as may be required in the exercise by Landlord of
due diligence) in which to cure any such default. Unless and until Landlord
fails to so cure any default after such notice, Tenant shall not have any remedy
or cause of action by reason thereof. All obligations of Landlord hereunder will
be construed as covenants, not conditions, all such obligations will be binding
upon Landlord only with respect to the period of its ownership of the Premises
and not for any period prior thereto or thereafter. Under no circumstances
whatsoever shall Landlord or Tenant ever be liable hereunder for consequential
damages or special damages.
          20.3 Subject to Tenant’s rights under Article 19, Tenant shall look
only to Landlord’s estate and interest in the Premises (or the proceeds thereof)
for the satisfaction of Tenant’s remedies for the collection of any judgment (or
other judicial process) requiring the payment of money by Landlord in the event
of any default by Landlord under this Lease, and no other property or other
assets of Landlord, any member or partner of Landlord or any member or partner
of any member or partner of Landlord, or any officer, director, stockholder or
employee of any of the foregoing shall be subject to levy, execution or other
enforcement procedure for the satisfaction of Tenant’s remedies under or with
respect to this Lease, the relationship of landlord and tenant hereunder or
Tenant’s use and occupancy of the Premises. However, nothing contained herein
shall be construed to permit Tenant to offset, and Tenant agrees that Tenant
shall not offset, against rents due a successor landlord, any judgment (or other
judicial process)

24



--------------------------------------------------------------------------------



 



requiring the payment of money by reason of any default of a prior landlord. If
Tenant is required to report information concerning the Premises to any
governmental agency, Landlord shall have no claim against Tenant for any
diminution in value of the Premises resulting from such report, except to the
extent such diminution in value is caused by a change in the physical condition
of the Premises caused by Tenant (or, with respect to any change in physical
condition that involves exacerbation of any environmental condition or
contamination that existed on or prior to the commencement of this Lease, where
Landlord would be entitled to indemnification pursuant to Section 19.2 of this
Lease).
     21. MISCELLANEOUS PROVISIONS
          21.1 It is mutually agreed by and between Landlord and Tenant that the
respective parties shall and they hereby do waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other on any matters whatsoever arising out of or in any way connected with this
Lease, Tenant’s use or occupancy of the Premises, and/or any claim of injury or
damage excluding any claim for personal injury or property damage.
          21.2 Tenant shall have the right to place one or more signs on the
Premises to indicate the nature of the business of Tenant. The sign shall be
lawful under applicable sign codes and subdivision covenants and all signs shall
be reasonably approved by Landlord before being placed on the Premises.
          21.3 The term “Landlord” as used herein shall mean only the owner or
the mortgagee in possession for the time being of the applicable Premises, so
that in the event of any sale, transfer or conveyance of the Premises, Landlord
shall be and hereby is entirely freed and relieved of all agreements, covenants
and obligations of Landlord hereunder, and it shall be deemed and construed
without further agreement between the parties or their successors in interest or
between the parties and the purchaser, transferee or grantee at any such sale,
transfer or conveyance that such purchaser, transferee or grantee has assumed
and agreed to carry out any and all agreements, covenants and obligations of
Landlord hereunder.
          21.4 The term “Tenant” as used herein shall mean the tenant identified
on Schedule I an applicable to the corresponding Premises, and from and after
any valid assignment or transfer in whole of said Tenant’s interest under this
Lease, with respect to the applicable Premises, pursuant to the provisions of
Article 10, shall mean only the assignee or transferee thereof; but the
foregoing shall not release the assignor or transferor from liability under this
Lease.
          21.5 The words “re-enter” and “re-entry” as used herein shall not be
restricted to their technical legal meaning.
          21.6 The use herein of the neuter pronoun in any reference to Landlord
or Tenant shall be deemed to include any individual Landlord or Tenant, and the
use herein of the words “successor and assigns” or “successors or assigns” of
Landlord or Tenant shall be deemed to include the heirs, executors,
administrators, representatives and assigns of any individual Landlord or
Tenant.

25



--------------------------------------------------------------------------------



 



          21.7 The headings herein are inserted only as a matter of convenience
and for reference and in no way define, limit or describe the scope or intent of
this Lease nor in any way affect this Lease.
          21.8 This Lease shall be governed by and construed in accordance with
the laws of the State in which the Premises are located.
          21.9 This Lease contains the entire agreement between the parties and
may not be extended, renewed, terminated or otherwise modified in any manner
except by an instrument in writing executed by the party against whom
enforcement of any such modification is sought. All prior understandings and
agreements between the parties and all prior working drafts of this Lease are
merged in this Lease, which alone expresses the agreement of the parties. The
parties agree that no inferences shall be drawn from matters deleted from any
working drafts of this Lease or against the party preparing drafts hereof. The
parties took equal part in drafting this Lease and no rule of construction that
would cause any of the terms hereof to be construed against the drafter shall be
applicable to the interpretation of this Lease.
          21.10 The agreements, terms, covenants and conditions herein shall
bind and inure to the benefit of Landlord and Tenant and their respective heirs,
personal representatives, successors and, except as is otherwise provided
herein, their assigns.
          21.11 Notice whenever provided for herein shall be in writing and
shall be given either by nationally recognized overnight courier, facsimile or
by certified or registered mail, return receipt requested, to:

         
 
  To Landlord:   as set forth on Exhibit L
 
       
 
  w/copy to:   as set forth on Exhibit L
 
       
 
  To Tenant:   as set forth on Exhibit L
 
       
 
  w/copy to:   as set forth on Exhibit L

or to such other persons or at such other addresses as may be designated from
time to time by written notice from either party to the other. Notices shall be
deemed given on the date of delivery thereof and shall be deemed delivered on
the date delivery is refused if properly sent and addressed in accordance with
the terms of this Section.
          21.12 If any provision of this Lease shall be invalid or
unenforceable, the remainder of the provisions of this Lease shall not be
affected thereby and each and every provision of this Lease shall be enforceable
to the fullest extent permitted by law.
          21.13 Landlord and Tenant represents and warrants to each other that
they have not dealt with any real estate broker in connection with this Lease
and both agree to indemnify each other harmless from any and all claims arising
out of any breach of this representation and

26



--------------------------------------------------------------------------------



 



warranty. The provisions of this Section shall survive the expiration or earlier
termination of this Lease.
          21.14 If any officer, servant or employee of Landlord renders
assistance at the request of Tenant or on the request of any officer, servant,
employee, guest or licensee of Tenant, then that employee shall be deemed the
agent of the person making such request and Landlord is hereby expressly
released from any and all liability or loss in connection therewith.
          21.15 This Lease shall not be recorded but the parties hereto agree,
upon the request of either party, to execute and deliver for recording a
memorandum of lease incorporating the basic terms and conditions hereof but
deleting any statement or mention of the rental payments.
          21.16 Notwithstanding anything to the contrary contained in this
Lease, Tenant shall reimburse Landlord, within five (5) business days after
demand, as Rent hereunder, for any and all reasonable costs that may be incurred
by Landlord (including, without limitation, its attorneys’, accountants’ and
other professional fees, costs and disbursements) in connection with any request
by Tenant for Landlord’s consent, review or approval relating to any matter
hereunder.
          21.17 Notwithstanding anything to the contrary contained in this
Lease, each right and remedy of Landlord or Tenant provided for in this Lease
shall be cumulative and shall be in addition to every other right or remedy
provided for in this Lease or now or hereafter existing at law or in equity or
by statute or otherwise, and the exercise or beginning of the exercise by any
party hereto of any one or more of the rights or remedies provided for in this
Lease or now or hereafter existing at law or in equity or by statute or
otherwise shall not preclude the simultaneous or later exercise by such party of
any or all other rights or remedies provided for in this Lease or now or
hereafter existing at law or in equity or by statute or otherwise.
          21.18 Landlord and Tenant represent and warrant to each other that
their respective execution and delivery of the Lease has been duly authorized,
that the individual executing this Lease on behalf of such party has been duly
authorized to do so, and that no other action or approval is required.
     22. Confidential Information
          22.1 Notwithstanding the expiration or earlier termination of this
Lease, for a period of five (5) years from the date hereof, Landlord and Tenant
shall hold, and shall cause each of their respective affiliates and subsidiaries
to hold, and shall each cause their respective officers, employees, agents,
consultants and advisors (or potential buyers) to hold, in strict confidence,
and not to disclose or release or use, without the prior written consent of the
other party (which may be withheld in such party’s sole and absolute discretion,
except where disclosure is required by applicable laws), any and all
Confidential Information (as defined herein) concerning any other party;
provided, that the parties may disclose, or may permit disclosure of,
Confidential Information (i) to their respective auditors, attorneys, financial
advisors, bankers, insurers and other appropriate consultants and advisors who
have a need to know such information and are informed of their obligation to
hold such Confidential Information confidential to the same extent as is
applicable to the parties and in respect of whose failure to comply with such

27



--------------------------------------------------------------------------------



 



obligations, the applicable party will be responsible, (ii) if the parties or
any of their respective subsidiaries are required or compelled to disclose any
such Confidential Information by judicial or administrative process or by other
requirements of applicable laws or stock exchange rule, (iii) as required in
connection with any legal or other proceeding by one party against any other
party, (iv) as necessary in order to permit a party to prepare and disclose its
financial statements, tax returns or other required disclosures, or (v) as
necessary for a party to enforce its rights under this Lease. Notwithstanding
the foregoing, in the event that any demand or request for disclosure of
Confidential Information is made pursuant to clause (ii), (iii), (iv) or
(v) above, each party, as applicable, shall promptly notify the other of the
existence of such request or demand and shall provide the other a reasonable
opportunity to seek an appropriate protective order or other remedy, which such
parties will cooperate in obtaining. In the event that such appropriate
protective order or other remedy is not obtained, the party which faces the
disclosure requirement shall furnish only that portion of the Confidential
Information that is legally required to be disclosed and shall take commercially
reasonable steps to ensure that confidential treatment is accorded such
Confidential Information. “Confidential Information” shall mean all non-public,
confidential or proprietary information concerning Landlord or Tenant, or any of
their respective affiliates or subsidiaries, or their past, current or future
activities, businesses, finances, assets, liabilities or operations, including
any such information that was acquired by any party after the date hereof, or
that was provided to a party by a third party in confidence, except for any
information that is (i) in the public domain or known to the industry through no
fault of the receiving party or its affiliates or subsidiaries, (ii) lawfully
acquired after the date hereof by such party or its affiliates or subsidiaries
from other sources not known to be subject to confidentiality obligations with
respect to such information or (iii) independently developed by the receiving
party after the date hereof without reference to any Confidential Information.
          22.2 Each of the parties acknowledges that it and the other members of
their respective affiliates and subsidiaries may have in their possession
confidential or proprietary information of third parties that was received under
confidentiality or non-disclosure agreements with such third party while part of
the ITT Corporation companies. Each of the parties will hold, and will cause the
other members of their respective affiliates and subsidiaries and their
respective representatives to hold, in strict confidence the confidential and
proprietary information of third parties to which they or any other member of
their respective affiliates and subsidiaries has access, in accordance with the
terms of any agreements entered into prior to the date on which Landlord and
Tenant are no longer part of the same group of companies between one or more
members of the ITT Corporation companies (whether acting through, on behalf of,
or in connection with, the separated Businesses) and such third parties.
          22.3 The parties agree that irreparable damage would occur in the
event that the provisions of this Section 22 were not performed in accordance
with their specific terms. Accordingly, it is hereby agreed that the parties
shall be entitled to an injunction or injunctions to enforce specifically the
terms and provisions hereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity.

28



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Lease as of
the day and year first above set forth.

                      LANDLORD:    
 
                    By:   ITT Cannon de Mexico, S.A. de C.V.    
 
               
 
      Name:
Title:   /s/ William Taylor
 
President    
 
                    TENANT:    
 
                    By:   Jabsco Sociedad de Responsabilidad Limitada
de Capital Variable    
 
               
 
      Name:
Title:   /s/ Robert Wolpert
 
President    

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Lease as of
the day and year first above set forth.

                      LANDLORD:    
 
                    By:   ITT Cannon LLC    
 
               
 
      Name:
Title:   /s/ William Taylor
 
President    
 
                    TENANT:    
 
                    By:   Flow Control LLC    
 
               
 
      Name:
Title:   /s/ Robert Wolpert
 
President    

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Lease as of
the day and year first above set forth.

                      LANDLORD:        
 
                    By:   Lowara UK Ltd.    
 
               
 
      Name:
Title:   /s/ Duncan Lewis
 
General Manager    
 
                    TENANT:        
 
                    By:   ITT Industries Ltd.    
 
               
 
      Name:
Title:   /s/ John Veness
 
General Manager    

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Lease as of
the day and year first above set forth.

                      LANDLORD:        
 
                    By:   Xylem Inc.    
 
               
 
      Name:
Title:   /s/ Frank R. Jimenez
 
Vice President & General Counsel    
 
                    TENANT:        
 
                    By:   ITT Corporation    
 
               
 
      Name:
Title:   /s/ Aris C. Chicles
 
Senior Vice President    

 



--------------------------------------------------------------------------------



 



SCHEDULE I

 



--------------------------------------------------------------------------------



 



EXHIBIT L
MATERIAL TERMS OF EACH LEASE
See Attached

 



--------------------------------------------------------------------------------



 



SCHEDULE I

              Corresponding             Material Terms             Exhibit  
Building/Premises   Landlord   Tenant
L-1
  ITT Cannon de Mexico, S.A. de C.V. Avenida del Libre Comercio S/N Entre
Calzada Industrial Nuevo Nogales y Calzeda del Raquet Club Col. Parque
Industrial Nuevo Nogales Nogales, Sonora C.P. 84093   ITT Cannon de Mexico, S.A.
de C.V.   Jabsco Sociedad de
Responsabilidad
Limitada de Capital
Variable
 
           
L-2
  666 East Dyer Road Santa Ana, Ca. USA 92705   ITT Cannon LLC   Flow Control
LLC
 
           
L-3
  Millwey Rise
Industrial Estate
Axminster EX13 5HU,
United Kingdom   Lowara UK Ltd.   ITT Industries Ltd.
 
           
L-4
  #74 WSO Bayard St. Seneca Falls, NY   Xylem Inc.   ITT Corporation

1



--------------------------------------------------------------------------------



 



EXHIBIT L-1

     
Building
  ITT Cannon de Mexico, S.A. de C.V. Avenida del Libre Comercio S/N Entre
Calzada Industrial Nuevo Nogales y Calzeda del Raquet Club Col. Parque
Industrial Nuevo Nogales Nogales, Sonora C.P. 84093
 
   
Landlord
  ITT Cannon de Mexico, S.A. de C.V.
 
   
Tenant
  Jabsco Sociedad de Responsabilidad Limitada de Capital Variable
 
   
Premises (square feet)
  59,541 square feet, as depicted on the floor plan attached hereto. Permitted
uses — general office, warehouse, computer servers, and assembly and pump
sanitation. Fabrication ( examples — machining, plating, molding, silk
screening, die casting etc) activities are expressly not allowed
 
   
Term & Option
  12 months — Commencing on the Commencement Date

Tenant will have the option to renew at 1.15 times base rent as noted below for
an additional 3 months, if written notice is provided to the Landlord 60 days
prior to the termination of this agreement. Tenant will have the option to
terminate this agreement at any time after the 1st 6 months with 6 months
advance written notice to the landlord
 
   
Base Rent
  Cost plus 2% - 10% Mexican Pesos per month (Cost plus 2% - 10% notional US
Dollars)
payable in Mexican Pesos plus 11%VAT
 
   
Notices
  Landlord — Suzy Lee
666 East Dyer Road
Santa Ana, Ca. 92705
Office: 714-628-8279
suzy.lee@itt.com
 
   
 
  Tenant — Dan Kelly
1133 Westchester Avenue, Suite 2000
White Plains, NY 10605
Office: 914- 323-5994
dan.kelly@xyleminc.com

2



--------------------------------------------------------------------------------



 



     
Rent Payments
 
a. Unless otherwise directed by Landlord in writing, all Rent payments shall be
made to Landlord in Mexico Pesos at the address identified in the above “Notice”
provision.
 
   
 
 
b. Rent payments are to be made monthly in advance upon presentation of invoice
to the Tenant. 1st rent payment is due within 5 days after Commencement Date. .
Subsequent rent payments are due every 30 days. It is tenant’s full
responsibility to pay rent on a timely basis.
 
   
 
 
c.  Payments over 10 days late will be charged interest at a rate of 10% per
annum
 
   
Services to be provided by Landlord as a part of the monthly base rent
  Building maintenance, fire protection, building security, janitorial, pest
control, tenant parking, utilities, building insurance, real property taxes,
grounds maintenance, and mail separation at the ICS reception desk.
 
   
Special Provisions
 
a.   Tenant will be required to provide, install, and pay for any capital
improvements (building, furniture, computers, and equipment) required during the
term of the agreement. Installation of capital equipment requires landlord
approval in advance.
 
   
 
 
b.  Tenant agrees to provide at its own expense building reception services via
its own entrance to the facility and mail room services
 
   
 
 
c.  Tenant will be required to provide and pay for all support and services
required to move out of the facility at the end of the lease term. If tenant
requires contractors to assist them in moving out of the facility, tenant agrees
to provide landlord with proof of adequate contractor insurance coverage prior
to contractor entering into the facility.
 
   
 
 
d.   Tenant agrees to remove all of their personal property from the Premises at
the end of the lease term. Tenant must return rented space to pre move in
condition, with the exception of the offices, which should be left in an “as is”
condition. This includes phones purchased directly by the Tenant, but excludes
any phones provided by the landlord.
 
   
 
 
e.  Tenant will be required to provide and pay for all support and services
required to move into a new facility at the end of the lease term.
 
   
 
 
f.  Landlord will provide tenant with 40 unassigned parking spaces in the
Landlord’s parking lot located on the facility grounds
 
   
 
 
g.  Tenant agrees that all cabling that is used to attached Tenant’s PC’s to the
IT infrastructure will remain the property of the landlord and will not be
removed by the Tenant at the end of the lease term.
 
   
 
 
h.    All PC connection equipment will be designated as the property of the
Tenant and will be removed by the Tenant at Tenant’s expense at the end of the
term of this agreement

3



--------------------------------------------------------------------------------



 



     
 
 
i.  Fixed assets on the books of the landlord as of the Commencement date will
remain the property of the Landlord during and at the end of the lease term.
 
   
 
 
j.  Fixed assets on the books of the Tenant as of the date of the ITT separation
will remain the property of the Tenant during and at the end of the lease term.
 
   
 
 
k.  Tenant agrees to provide all IT support necessary to maintain Tenant’s
Server Room at its own cost. Upon termination of this agreement, Tenant will
provide all required support at its own cost to shutdown, package and remove the
servers from the Premises.
 
   
 
 
l.  Tenant agrees to pay all personal property taxes associated with Tenant’s
personal property located on the Premises. If Landlord is required to pay
personal property taxes on Tenant’s personal property, Tenant agrees to
immediately reimburse Landlord.
 
   
 
 
m.  Tenant will not be allowed to access the ICS computer network. Tenant’s
employees will be allowed to access Tenant’s own computer network via wireless
or landline data connections on the Premises
 
   
 
 
n.  Tenant shall have the reasonable right to use, and Landlord shall at all
times have exclusive control of, and operate and maintain, the Common Areas
including, but not limited to the cafeteria in the manner Landlord may
reasonably determine to be appropriate.
 
   
 
 
o.  Tenant’s employees will not be allowed access to any ICS /Landlord
manufacturing areas including but not limited to ITAR restricted areas. Tenant’s
employees will be required to show proper identification to enter the facility
as determined by the Landlord
 
   
 
 
p.   Tenant’s minimum General Liability Insurance Policy and Property insurance
shall be Two Million Dollars ($2,000,000) and must be paid for by tenant.
 
   
 
 
q.   Tenant has no right to sublease their space.
 
   
 
 
r.  Tenant agrees not to put up any external or internal signs during the term
of the agreement, except for signs related to the production and assembly of
Tenant’s products, which can be displayed in Tenant’s assembly area.
 
   
 
 
s.  Tenant will supply at Tenant’s cost, a phone PBX system and phones to be
used by Tenant’s employees during the course of this agreement. Tenant will
enter into its own contract for phone service at the facility and all costs
associated with this contract will be paid for by Tenant
 
   
 
 
t.  Tenant also agrees to enter into a contract for cafeteria services for its
employees located at the facility and all costs associated with this contract
will be paid for by Tenant
 
   
 
 
u.  Water Discharges

4



--------------------------------------------------------------------------------



 



     
 
 
i.   Tenant must provide Landlord with copy of analysis of water discharges, Air
Emissions, Fire Risk, Hazardous materials, Hazardous waste as often as required
by the Safety and Environmental Laws and Regulations or upon reasonable request
 
   
 
 
ii.   Tenant’s Water discharge analysis must be performed in coordination with
Landlord’s EH&S department
 
   
 
 
v.     Tenant will have the right to transfer additional assembly lines into the
facility, provided that the following criteria are met;
 
   
 
 
a.  They can be fit into the existing space that is being rented under the terms
of this Lease
 
   
 
 
b.  The additional assembly line uses an assembly line process that is already
being used by the Tenant to assemble its products as of the Commencement Date
 
   
 
 
c.  The new assembly lines do not require significant additional utilities usage
at the plant (electric, water, sewer, gas, oil etc)
 
   
 
 
w.     If the assembly line to be transferred by Tenant into the Premises does
not meet the criteria as defined in section v above, Tenant cannot install new
assembly lines or new assembly processes at the Premises without the advance
approval in writing from the Landlord. Adequate time should be given to the
Landlord to review any Tenant proposal to install new assembly lines.
 
   
 
 
x.    If Landlord chooses to sell the building during the term of this Lease it
must be sold under condition that Tenant will remain in the building under the
terms of this Lease.
 
   
Local Law Provisions
  None
 
   
Governing Law
  Nogales, Sonora, Mexico

5



--------------------------------------------------------------------------------



 



(GRAPHIC) [y92712e9271204.gif]

6



--------------------------------------------------------------------------------



 



EXHIBIT L-2

     
Building
  666 East Dyer Road
Santa Ana, Ca. USA 92705
 
   
Prime Lease (as amended)
  Not applicable — facility is owned by ITT Corp, ICS Div
 
   
Landlord
  ITT Cannon LLC
 
   
Tenant
  Flow Control LLC
 
   
Premises (square feet)
  17,052, square feet, as depicted on the floor plan attached hereto. Permitted
uses — general office and laboratory work
 
   
Term & Option
  3 months — Commencing on the Commencement Date Tenant will have the option to
renew at 1.15 times base rent as noted below for an additional 3 months, if
written notice is provided to the landlord 60 days prior to the termination of
this agreement
 
   
Base Rent
  Cost plus 2% - 10% per month
 
   
Notices
  Landlord — Suzy Lee
666 East Dyer Road
Santa Ana, Ca. 92705
Office: 714-628-8279
suzy.lee@itt.com
 
   
 
  Tenant — Dan Kelly
1133 Westchester Avenue, Suite 2000
White Plains, NY 10605
Office: 914- 323-5994
dan.kelly@xyleminc.com
 
   
Rent Payments
 
a.   Unless otherwise directed by Landlord in writing, all Rent payments shall
be made to Landlord at the address identified in the above “Notice” provision.
 
   
 
 
b.   Rent payments are to be made monthly in advance.1st rent payment is due
within 5 days of the Commencement Date. Subsequent rent payments are due every
30 days. No invoices will be provided by landlord. It is tenant’s full
responsibility to pay rent on a timely basis.
 
   
 
 
c.   Payments over 10 days late will be charged interest at a rate of 10% per
annum

7



--------------------------------------------------------------------------------



 



     
Services to be provided by Landlord as a part of the monthly base rent
  Building maintenance, fire protection, building security, janitorial, pest
control, tenant parking, utilities, phone PBX, PC support, building insurance,
receptionist, real property taxes, mail room, grounds maintenance, phone usage,
tenant server maintenance and server backups, network closet support,
 
   
Special Provisions
 
a.   Tenant will be required to provide, install, and pay for any capital
improvements (building, furniture, computers, and equipment) required during the
term of the agreement. Installation of capital equipment requires landlord
approval in advance.
 
   
 
 
b.   Tenant will be required to provide and pay for all support and services
required to move out of the facility at the end of the lease term. If tenant
requires contractors to assist them in moving out of the facility, Tenant agrees
to provide Landlord with proof of adequate contractor insurance coverage prior
to contractor entering into the facility.
 
   
 
 
c.   Tenant agrees to remove all of their personal property from the landlord’s
premises at the end of the lease term. This includes phones purchased directly
by the tenant, but excludes any phones provided by the landlord.
 
   
 
 
d.   Tenant will be required to provide and pay for all support and services
required to move into a new facility at the end of the lease term.
 
   
 
 
e.   Landlord agrees to provide Tenant with unassigned parking spaces in the
rear (south side) of the facility. Landlord agrees to provide Tenant with 7
identified parking spaces in the front (north side) of the facility. Landlord
agrees to provide Tenant with 1 visitor parking space in the front (north side)
of the facility.
 
   
 
 
f.   Tenant agrees that all cabling that is used to attached tenant’s PC’s to
the IT infrastructure will remain the property of the landlord and will not be
removed by the tenant at the end of the lease term.
 
   
 
 
g.   All PC connection equipment will be designated as the property of the
tenant and will be removed by the tenant at tenant’s expense at the end of the
term of this agreement
 
   
 
 
h.   Fixed assets currently on the books of the landlord as of Commencement Date
will remain the property of the Landlord during and at the end of the lease
term. This would include all of the furniture and partitions in the executive
area that the tenant will occupy during the term of this agreement
 
   
 
 
i.   Fixed assets currently on the books of the Tenant as of the Commencement
Date will remain the property of the tenant during and at the end of the lease
term. This would include all of the furniture and partitions in areas other than
the executive area that the tenant will occupy during the term of this
agreement.

8



--------------------------------------------------------------------------------



 



     
 
 
j.   As a part of Tenant’s move out of the facility at the expiration of this
agreement, Landlord’s IT department will shutdown Tenant’s servers and other IT
equipment and make a back up copy of all the data that is on the servers
immediately prior to the shutdown of the servers. Tennant will be charged for
these services by the landlord based on a rate of $50 per hour. Tennant will be
required to package and ship the servers and other IT equipment at Tenant’s
cost.
 
   
 
 
k.   The landlord’s IT department will be allowed access to Tenant’s designated
areas as per the attached floor plan for purposes of providing the services that
are included in the monthly base rent. The landlord’s IT department will have
the right to access the tenant’s IT data in order to provide the services that
are included in the monthly base rent
 
   
 
 
l.   Tenant will be required to provide workers compensation insurance at its
own expense for the employees located at landlord’s facility based on State of
California requirements m. Tenant agrees to pay all personal property taxes
associated with tenant’s personal property located in landlord’s facility. If
Landlord is required to pay personal property taxes on tenant’s personal
property, tenant agrees to immediately reimburse landlord.
 
   
 
 
n.   Tenant’s minimum General Liability Insurance Policy and Property insurance
shall be Two Million Dollars ($2,000,000) and must be paid for by tenant.
 
   
 
 
o.   Tenant will not be allowed to access the ICS computer network. Tenant’s
employees will be allowed to access Tenant’s own computer network via wireless
or landline data connections on the Leased Premises
 
   
 
 
p.   Tenant shall have the reasonable right to use, and Landlord shall at all
times have exclusive control of, and operate and maintain, the Common Areas in
the manner Landlord may reasonably determine to be appropriate.
 
   
 
 
q.   Tenant’s employees will not be allowed access the east building with
exception of the cafeteria or to areas of the west building that are not being
rented under this agreement, except to gain access to rented space. Tenant’s
employees will be required to show proper identification to enter the facility
as determined by the Landlord
 
   
 
 
r.   Tenant has no right to sublease their space.
 
   
 
 
s.   Tenant agrees not to put up any external or internal signs during the term
of the agreement On or prior to the Commencement Date, Landlord will remove at
Landlord’s expense, all of Tenants pictures that are presently in the west lobby
reception area and give them to Tenant
 
   
 
 
t.   If Landlord chooses to sell the building during the term of this Lease it
must be sold under condition that Tenant can remain in the Premises under the
terms of this Lease.

9



--------------------------------------------------------------------------------



 



     
Local Law Provisions
  Not applicable  
Governing Law
  State of California

10



--------------------------------------------------------------------------------



 



(GRAPHIC) [y92712e9271205.gif]

11



--------------------------------------------------------------------------------



 



EXHIBIT L-3

     
Building
  Lowara UK Ltd.
 
  Millwey Rise Industrial Estate
 
  Axminster EX13 5HU, United Kingdom
 
   
Landlord
  Lowara UK Ltd.
 
   
Tenant
  ITT Industries Ltd.
 
   
Premises (square feet)
  16,000 square feet, as depicted on the floor plan attached hereto. Permitted
uses — general office, warehouse, light machining, impeller balancing, and pump
assembly work which follow traditional engineering practices and are within the
parameters of the effective insurance policy.
 
   
Term & Option
  24 months — Commencing on date of ITT separation into 3 companies
 
   
 
  Lease is up to 2 years. Tenant will have the option to terminate this
agreement at any time after the 1st twelve months with 6 months advance written
notice to the Landlord.
 
   
Base Rent & Related Costs
  Base Rent of £ Cost plus 2% - 10% per month, to be increased 4.5% after
1 year. The base rent excludes property taxes, property insurance, utilities
(natural gas, electricity, and water services), and common services such as
building maintenance and compressor usage. Property taxes, insurance, and
utilities shall be invoiced separately on a monthly basis at the rate of 30% of
the actual monthly cost. Common services will be invoiced at £ Cost plus 2% -
10% per month.
 
   
Notices
  Notice for Landlord, Lowara UK, to local controller — Norbert Rosser Lowara
UK, 44-1297-630-221, Email:
 
  norbert.rosser@xyleminc.com
 
   
 
  Notice for Tenant, ITT Industries LTD, to local controller — Adrian Roberts.
Email: adrian.roberts@itt.com
 
   
 
  The address for Tenant and Landlord is as follows:
 
  Millwey Rise Industrial Estate
Axminster EX13 5HU, United Kingdom
 
   
Rent & Related Payments
 
1.    Unless otherwise directed by Landlord in writing, all Rent and Utility
payments shall be made to Landlord in British Pounds at the address identified
in the above “Notice” provision.
 
   
 
 
2.    Rent payments are to be made monthly in advance upon presentation of an
invoice to the Tenant. 1st rent payment is due on the date of ITT separation.
Subsequent rent payments

12



--------------------------------------------------------------------------------



 



     
 
 
are due every 30 days. It is Tenant’s full responsibility to pay rent on a
timely basis.
 
   
 
 
3.    Utility payments shall be invoiced and paid following receipt of each
month’s utility bills. Tenant’s pro-rata share of each utility bill shall be
30%. Utility payments will be due in 30 days.
 
   
 
 
4.    Property tax and insurance payments shall be invoiced and paid following
receipt of each month’s bills. Tenant’s pro-rata share of each bill shall be
30%. Payments will be due in 30 days.
 
   
 
 
5.    Common services payments are to be made monthly upon presentation of an
invoice to the Tenant.
 
   
 
 
6.    Payments over 10 days late will be charged interest at a rate of 10% per
annum.
 
   
Services to be provided by Landlord as a part of the monthly base rent
  Exterior structural building maintenance, fire protection, 32 tenant parking
spaces, grounds maintenance, loading bay area access.
 
   
Special Provisions
 
1.    Tenant will be required to provide, install, and pay for any capital
improvements (building, furniture, computers, and equipment) required during the
term of the agreement. Installation of capital equipment requires landlord
approval in advance.
 
   
 
 
2.    Tenant shall make their own processes for fire alarm and fire assembly
point.
 
   
 
 
3.    Tenant agrees to provide at its own expense building reception services
via its own entrance to the facility and its own mail room services. These
services are for admitting and discharging employees, and authorized guests and
customers visiting the facility and for providing mail and package delivery to
its own employees. This paragraph does not refer to the construction of the
reception area by the Landlord.
 
   
 
 
4.    Tenant agrees to provide the following services at its own expense:
internal maintenance, shipping and receiving, janitorial services, pest control,
snow removal for its parking area ad walkways, ramp/access to tenant loading bay
area, security alarm system for tenant occupied area, insurance for tenant owned
assets, CCTV, waste removal, in/out system connected to building fire system,
upgrade and/or replace any fixtures or fittings in tenant occupied area.
 
   
 
 
5.    Tenant will supply at Tenant’s cost a phone system and phones to be used
by tenant’s employees during the course of this agreement. Tenant will enter
into its own contract for phone service at the facility and all costs associated
with this contract will be paid for by Tenant.
 
   
 
 
6.    Tenant will supply at Tenant’s cost an IT network and system and

13



--------------------------------------------------------------------------------



 



     
 
  personal computers to be used by tenant’s employees during the course of this
agreement. Tenant shall pay for all operating and maintenance costs associated
with this network during the course of this agreement. This excludes electricity
as this is provided by the Landlord in the base rent.
 
    7.   Landlord shall have entitled access to the Tenant’s space in order to
carry out maintenance and/or access equipment which affects the entire building
(for example, electrical junction boxes).
 
   
8.
  Tenant shall have entitled access to the Landlord’s area of the building in
order to carry out emissions tests on the spray booth.
 
   
9.
  Tenant will use the waste facilities on premises (belonging to Landlord) for
disposal of cardboard and wood.       10.   If Landlord chooses to sell the
building during the term of this TSA it must be sold under condition that tenant
will remain in the building under the terms of this TSA.
 
    11.   Tenant will be required to provide and pay for all support and
services required to move out of the facility at the end of the lease term. If
Tenant requires contractors to assist them in moving out of the facility, tenant
agrees to provide landlord with proof of adequate contractor insurance coverage
prior to contractor entering into the facility.
 
   
12.
  Tenant agrees to remove all of their personal property from the Landlord’s
premises at the end of the lease term. Tenant must return rented space to the
condition of the leased area as of October 1, 2011.
 
   
13.
  Tenant will be required to provide and pay for all support and services
required to move into a new facility at the end of the lease term.
 
   
14.
  Landlord agrees to provide Tenant with 32 unassigned parking spaces in the
Landlord’s parking lot located on the facility grounds.
 
   
15.
  Tenant agrees that all cabling and connection equipment that is used to
attached tenant’s PC’s to the IT infrastructure will remain the property of the
Landlord and will not be removed by the tenant at the end of the lease term.
 
   
16.
  Fixed assets remaining on the books of the Landlord as of the date of the ITT
separation will remain the property of the Landlord during and at the end of the
lease term.
 
   
17.
  Fixed assets remaining on the books of the tenant as of the date of the ITT
separation will remain the property of the Tenant during and at the end of the
lease term.
 
   
18.
  Tenant will be required to provide public liability insurance at its own
expense for the employees located at landlord’s facility based on UK
requirements.
 
   
19.
  Tenant agrees to pay all personal property taxes associated with Tenant’s
personal property located in Landlord’s facility. If

14



--------------------------------------------------------------------------------



 



     
 
 
Landlord is required to pay personal property taxes on Tenant’s personal
property, Tenant agrees to immediately reimburse landlord.
 
   
20.
 
Tenant will not be allowed to access the Lowara computer network. Tenant’s
employees will be allowed to access Tenant’s own computer network via wireless
or landline data connections on the Leased Premises.
 
   
21.
 
Tenant shall have the reasonable right to use, and Landlord shall at all times
have exclusive control of, and operate and maintain, the Common Areas in the
manner Landlord may reasonably determine to be appropriate.
 
   
22.
 
Tenant’s employees will not be allowed access the areas of the building that are
not being rented under this agreement, except to gain access to the pump test
facility on a pre-agreed scheduled basis. Tenant’s employees will be required to
show proper identification to enter the facility and the pump testing area as
determined by the Landlord
 
   
23.
 
Tenant has no right to sublease their space.
 
   
24.
 
Assignment of this agreement requires Landlord approval in writing.
 
   
25.
 
Tenant and Landlord shall agree on the posting of external signs during the term
of the agreement, except for signs related to the production and assembly of
Tenant’s products which can be displayed in Tenant’s assembly area.
 
   
26.
 
On the commencement date of this agreement, Landlord will remove at Landlord’s
expense, all of Tenants pictures that are presently in the reception and other
areas of the building
 
   
27.
 
Water Discharges
 
   
 
 
a.    Tenant must provide landlord with copy of analysis of water discharges,
Air Emissions, Fire Risk, Hazardous materials, Hazardous waste as often as
required by the Safety and Environmental Laws and Regulations
 
   
 
 
b.    Tenant’s Water discharge analysis must be performed in coordination with
Landlord’s EH&S department
 
   
28.
 
Tenant cannot install new assembly lines or new assembly processes at the
facility without the advance approval in writing from the Landlord. Adequate
time should be given to the Landlord to review any Tenant proposal to install
new assembly lines.
 
   
29.
 
Choice of Law: The parties irrevocably agree that the courts of England and
Wales shall have exclusive jurisdiction to settle any dispute or claim that
arises out of or in connection with this lease or its subject matter or
formation.
 
   
30.
 
The Tenant shall keep the Landlord indemnified against all expenses, costs,
claims, damage and loss which the Landlord shall incur as a consequence or any
breach of any Tenant

15



--------------------------------------------------------------------------------



 



     
 
 
       covenants in this lease, or any act or omission of the Tennant or its
workers, contractors, agents and invitees.
 
   
 
 
31. As soon as the Tenant becomes aware of any defect in the Property, it shall
give the Landlord notice of it. The Tenant shall indemnify the Landlord against
any liability in relation to the Property by reason of failure of the Tenant to
comply with any of the tenant covenants in this lease.
 
   
 
 
32. To the extent that the same are not provided by the Landlord as at the date
hereof the Tenant shall keep the Property equipped with such fire prevention,
detection and fire-fighting equipment which shall be required under all relevant
laws or required by the insurers of the Property or reasonably recommended by
them or reasonably required by the Landlord or the Superior Landlord and shall
keep that, equipment properly maintained and available for inspection.
 
   
 
 
33. The Tenant shall provide Landlord with access to the Tenant’s space for 1)
planned maintenance work, and 2) in the case of an emergency. Planned
maintenance access shall be requested 24 hours in advance. 24 hour advance
notice is not required in the case of emergency access. Landlord shall establish
a lock box where a key to the Tenant’s area shall be kept. A limited number of
parties from both Landlord and Tennant shall have access to the lock box.
 
   
 
 
34. The Tenant shall carry out Health and Safety operations as per UK Government
Guidelines HSG65 and GHG (greenhouse gas) Guidelines or its successors, as
applicable, and also cooperate with the Landlord in adhering to its health and
safety plan in common areas.
 
   
 
 
35. The Tenant shall carry out their Environmental obligations and operations as
per the Environment Agency’s Pollution Prevention Guidance documents as may be
relevant, and cooperate with the Landlord in adhering to any Environmental
Management System the Landlord operates.
 
   
Local Law Provisions
  N/A
 
   
Governing Law
  Please see paragraph “29.”

16



--------------------------------------------------------------------------------



 



(Graphics LOGO) [y92712e9271206.gif]

17



--------------------------------------------------------------------------------



 



EXHIBIT L-4

              Building   #74 WSO Bayard St. Seneca Falls, NY
 
            Prime Lease (as amended)   Not Applicable
 
            Landlord   Xylem Inc.
 
            Tenant   ITT Corporation
 
            Premises (square feet)   Approximately 13,974, square feet of office
space, as depicted on the cross-hatched floor plan attached hereto.
 
            Term   Lessee shall have a minimum term commencing on the date
hereof through February 29, 2012 (“Minimum Term”) which may be extended through
August 31, 2012, (“Maximum Term”) if written notice is provided to the Landlord
by January 5, 2012.
 
           
Base Rent
  Period     Monthly Rent
 
           
 
  Through 12/31/11   Cost plus 2% - 10%  
 
  From 1/1/12 through 8/31/12   Cost plus 2% - 10%  
 
           
Notices
  To: Landlord        
 
  Dan Kelly        
 
  1133 Westchester Avenue        
 
  Suite 2000        
 
  White Plains, NY 10547        
 
  (914) 323-5994        
 
           
 
  To: Tenant        
 
  Joanne Scalard        
 
  1133 Westchester Avenue        
 
  Suite 3000        
 
  White Plains, NY 10547        
 
  (914) 641-1783        
 
            Rent Payments  
a.    Unless otherwise directed by Lessor in writing, all Rent payments shall be
made to Lessee at the address identified in the above “Notice” provision.
 
               
b.    Rent payments are to be made monthly in advance.1st rent payment is due
within 5 days of the Commencement Date. Subsequent rent payments are due every
30 days. No invoices will be provided by landlord. It is tenant’s full
responsibility to pay rent on a timely basis.

18



--------------------------------------------------------------------------------



 



                 
c.    Payments over 10 days late will be charged interest at a rate of 10% per
annum
 
            Services to be provided by Landlord   Building maintenance, fire
protection, building security, janitorial, pest control, tenant parking,
utilities, building insurance, receptionist, real property taxes, mail room,
grounds maintenance, and waste removal
 
               
a.    If Landlord chooses to sell the building during the term of this Lease it
must be sold under condition that Tenant can remain in the Premises under the
terms of this Lease.
  Special Provisions  
a.    Tenant will be required to provide, install, and pay for any capital
improvements (building, furniture, computers, and equipment) required during the
term of the agreement. Installation of capital equipment requires landlord
approval in advance.
 
               
b.    Tenant will be required to provide and pay for all support and services
required to move out of the facility at the end of the lease term. If tenant
requires contractors to assist them in moving out of the facility, Tenant agrees
to provide Landlord with proof of adequate contractor insurance coverage prior
to contractor entering into the facility.
 
               
c.    Tenant agrees to remove all of their personal property from the landlord’s
premises at the end of the lease term. This includes phones purchased directly
by the tenant, but excludes any phones provided by the landlord.
 
               
d.    Tenant will be required to provide and pay for all support and services
required to move into a new facility at the end of the lease term.
 
               
e.    Landlord agrees to provide Tenant with unassigned parking spaces in the
parking lot to the East side of the facility.
 
               
f.    All PC connection equipment will be designated as the property of the
tenant and will be removed by the tenant at tenant’s expense at the end of the
term of this agreement
 
               
g.    Fixed assets currently on the books of the landlord as of Commencement
Date will remain the property of the Landlord during and at the end of the lease
term.
 
               
h.    Fixed assets currently on the books of the Tenant as of the Commencement
Date will remain the property of the tenant during and at the end of the lease
term.
 
               
i.    Tenant will be required to provide workers compensation insurance at its
own expense for the employees located at landlord’s facility based on State of
New York requirements.
 
               
j.    Tenant agrees to pay all personal property taxes associated with tenant’s
personal property located in landlord’s facility. If Landlord is required to pay
personal property taxes on tenant’s

19



--------------------------------------------------------------------------------



 



                 
       personal property, tenant agrees to immediately reimburse landlord.
 
               
k.    Tenant’s minimum General Liability Insurance Policy and Property insurance
shall be Two Million Dollars ($2,000,000) and must be paid for by tenant.
 
               
l.    Tenant will not be allowed to access the Xylem RCW computer network.
Tenant’s employees will be allowed to access Tenant’s own computer network via
wireless or landline data connections on the Leased Premises.
 
               
m. Tenant shall have the reasonable right to use, and Landlord shall at all
times have exclusive control of, and operate and maintain, the Common Areas in
the manner Landlord may reasonably determine to be appropriate.
 
               
n.    Tenant’s employees will not be allowed access the other parts of the
building that are not being rented under this agreement with exception of the
South cafeteria and central rest rooms, except to gain access to rented space.
Tenant’s employees will be required to show proper identification to enter the
facility as determined by the Landlord
 
               
o. Tenant has no right to sublease their space.
 
               
p. Tenant agrees not to put up any external or internal signs during the term of
the agreement without prior approval of the Landlord.
 
           
Local Law Provisions
  New York law shall apply        

20



--------------------------------------------------------------------------------



 



(Grpahics LOGO) [y92712e9271207.gif]

21



--------------------------------------------------------------------------------



 



MASTER SUBLEASE AGREEMENT
     THIS MASTER SUBLEASE AGREEMENT (“Sublease”) is made as of the 30th day of
September, 2011, by and between the each of the sublessors (each a “Sublessor”)
identified on Schedule I attached hereto and made a part hereof, and each of the
sublessees (each a “Sublessee”) identified on Schedule I.
WITNESSETH:
     WHEREAS, pursuant to the terms and conditions of each lease agreement
described on Exhibit S attached hereto and made a part hereof (the “Prime
Lease”), each landlord (each a “Landlord”) identified on Schedule I leased to
each Sublessor certain premises (“Premises”) in the building (“Building”)
described opposite its name on Schedule I (each Sublessor has delivered or made
available upon request to each Sublessee a true and complete copy of the
relevant Prime Lease);
     WHEREAS, each Sublessor in consideration of the rents herein reserved and
of the terms, provisions, covenants and agreements on the part of each Sublessee
to be kept, observed and performed, desires to sublease to each Sublessee and
each Sublessee desires to sublease from each Sublessor a portion of the
Premises, shown outlined on the Floor Plan annexed to Exhibit S (“Subleased
Premises”), on the terms, covenants and conditions described set forth in
Exhibit S and as hereinafter provided;; and
     WHEAREAS, all references herein to “Sublessor” and Sublessee” shall apply
to each Sublessor and Sublessee identified on Schedule I and all references to
“Landlord”, “Prime Lease”, “Building”, “Premises”, “Subleased Premises”, “Term”,
Base Rent”, and Sublessee’s proportionate share of “Additional Rent” shall apply
to each Sublessor and Sublessee in accordance with the corresponding material
terms set forth in Exhibit S applicable to such parties’ Subleased Premises.
     NOW, THEREFORE, Each Sublessor and each Sublessee covenant and agree as
follows:

1.   Sublease

     Sublessor hereby subleases to Sublessee, and Sublessee hereby hires and
subleases from Sublessor, the Subleased Premises.

2.   Term

     The term (“Term”) of this Sublease shall be for the period set forth on
Exhibit S, unless sooner terminated pursuant to any provision set forth herein
or in the Prime Lease.

1



--------------------------------------------------------------------------------



 



3. Base Rent
     During the entire Term, Sublessee shall pay Sublessor, as rent for the
Subleased Premises, the annual sums (“Base Rent”) set forth on Exhibit S, in
equal monthly installments, within five (5) days after the first day of each
month, without prior notice or demand and without setoff or deduction.
4. Conflicts Between Sublease and Attached Exhibits
     In the event of any inconsistencies or conflicts between the terms and
provisions of this Sublease and the material terms set forth in Exhibit S, the
material terms set forth in Exhibit S shall control, provided in all instances
the terms and provisions of this Sublease, including the schedules and exhibits,
remain subject to the terms and provisions of the Prime Lease.
5. Rent Payments
     All Base Rent, Additional Rent and other charges payable by Sublessee to
Sublessor (collectively, “Rent”) shall be forwarded in accordance with the
applicable provision set forth on Exhibit S. Notwithstanding the foregoing,
Sublessee shall pay the first month’s installment of Rent upon the execution of
this Sublease and, if the date upon which this Sublease is executed occurs on
other than the first day of a calendar month, Sublessee shall pay its pro rata
share of Rent for such calendar month.
6. Late Charge
     In the event that Sublessee shall fail to pay Rent within five (5) days
after its due date, then from and after the sixth (6th) day until the date
Sublessee finally pays the Rent, Sublessee shall pay Sublessor a late charge at
the rate of ten (10%) percent per annum with respect to the delinquent amount,
provided, however, no late charges shall be assessed against Sublessee prior to
January 1, 2012.
7. Use
     Sublessee shall use and occupy the Subleased Premises for the same purposes
and in the same manner as used immediately prior to the date hereof and in a
manner consistent with the provisions of the Prime Lease.
8. Condition of Subleased Premises
     Sublessee acknowledges that Sublessee is hiring the Subleased Premises in
“as is” condition. In making and executing this Sublease, Sublessee has not
relied upon or been induced by any statements or representations of any person
with respect to the physical condition of the Subleased Premises. Sublessee has
relied solely on its own investigations, examinations and inspections of the
Subleased Premises.

2



--------------------------------------------------------------------------------



 



9. Subordination
     Sublessor and Sublessee agree that this Sublease is, and shall be, subject
and subordinate to all of the terms, covenants and conditions of the Prime
Lease, and to the matters to which the Prime Lease shall be subordinate.
10. Incorporation of Prime Lease Terms
     10.1 The terms, covenants and conditions contained in the Prime Lease are
hereby incorporated herein and shall, as between Sublessor and Sublessee,
constitute the terms, covenants and conditions of this Sublease, except to the
extent set forth below. As between the parties hereto, Sublessor agrees to
observe and perform the terms, covenants and conditions on its part to be
observed and performed hereunder and Sublessee agrees to be bound by the
provisions of the Prime Lease and to keep, observe and perform the terms,
covenants and conditions on its part to be kept, observed and performed
hereunder as well as those applicable terms, covenants and conditions to be
observed and performed by Sublessor as tenant under the Prime Lease with respect
to the Subleased Premises. The remedies of the parties, as Sublessor and
Sublessee hereunder, shall be the same as the respective remedies of the
Landlord and the tenant under the Prime Lease with respect to the Subleased
Premises. Sublessee shall in no case have any rights with respect to the
Subleased Premises greater than Sublessor’s rights as tenant under the Prime
Lease, and Sublessor shall have no liability to Sublessee for any matter or
thing for which Sublessor does not have co-extensive rights as tenant under the
Prime Lease.
     10.2 Sublessee agrees to perform, fulfill and observe all covenants and
agreements of Sublessor as tenant, as set forth in the Prime Lease, the extent
applicable to the Subleased Premises, except for the covenants and agreements of
Sublessor set forth therein with respect to the payment of rent and other
charges to the Landlord (and except for the covenants and agreements of
Sublessor herein to be performed by Sublessor hereunder) and except with regard
to any other provision thereof, the content or context of which would render
them inapplicable to Sublessee.
11. Indemnification
     Sublessor and Sublessee shall indemnify each other and save the other
harmless from and against any and all claims, liability and expense for loss or
damage suffered by the other to the extent caused by (i) the negligence, or
willful misconduct of the indemnifying party, its agents, contractors or
employees; (ii) any act or occurrence in the Sublet Premises unless caused by
the negligence or willful misconduct of the indemnifying party, its agents,
contractors or employees; and (iii) breach of this Sublease by the indemnifying
party, its agents, contractors or employees including, but not limited to,
losses caused to the non-indemnifying party under the Sublease. The obligations
under this Paragraph 11 shall survive the termination of this Sublease.
12. Liability Insurance
     At all times during the Term, Sublessee shall, at its own cost and expense,
provide and keep in force for the benefit of Landlord, Sublessee and Sublessor,
comprehensive general liability insurance against claims for bodily injury,
death or property damage occurring in, on or

3



--------------------------------------------------------------------------------



 



about the Subleased Premises, with limits as specified in the Prime Lease. The
insurance to be provided and kept in force hereunder by Sublessee shall include
Sublessee, as insured, and Sublessor and Landlord, as additional insureds. Said
policy shall be obtained by Sublessee and certificates thereof delivered to
Sublessor promptly after the signing of this Sublease. Said policy shall be for
a period of not less than one year and shall contain a provision whereby the
same cannot be materially changed or canceled unless Sublessor is given at least
thirty (30) days’ written notice of such material change or cancellation.
Sublessee shall obtain and pay for renewals of such insurance from time to time
at least thirty (30) days before the expiration thereof, and Sublessee shall
promptly deliver certificates thereof to Sublessor. Any insurance required to be
provided by Sublessee pursuant to this Sublease may be provided by blanket
insurance covering the Subleased Premises and other properties of Sublessee upon
condition that (i) such blanket insurance complies with all of the other
requirements of this Sublease and is acceptable to Sublessor and Landlord, and
(ii) certificates of such insurance are delivered to Sublessor and Landlord.
Sublessee shall obtain and pay for insurance on its equipment, furnishings,
furniture and other personal property in the Subleased Premises.
13. Restriction on Assignments, etc.
     Sublessee shall not, directly or indirectly, voluntarily or involuntarily,
by operation of law or otherwise, assign, mortgage, pledge or encumber this
Sublease, or underlet or suffer or permit all or any part of the Subleased
Premises to be used or occupied by others, without the prior written consent of
Landlord (to the extent and in the manner required under the Prime Lease) and
Sublessor, such consent not to be unreasonably withheld, conditioned or delayed,
in each instance. Sublessor shall not sublease any portion of the Premises to a
competitor of Sublessee. Notwithstanding any of the foregoing, but in each case
subject to the governing terms of the Prime Lease, without the consent of
Sublessor, Sublessee may assign or sublease this Sublease to any “Affiliate,” as
defined herein; provided, however, that (i) such assignment or sublease does not
violate any provisions of the Prime Lease, (ii) obtains any consent or approval
of Landlord required under the Prime Lease, (iii) Sublessee provides Sublessor
at least thirty (30) days prior written notice of such assignment or sublease;
and (iv) Sublessee and any such Affiliate both remain jointly and severally
liable for all obligations and liabilities under this Sublease. “Affiliate”
shall mean (i) Sublessee’s parent or any other entity that is wholly owned by
Sublessee, or under common control with Sublessee; (ii) any entity acquiring all
or substantially all of the Sublessee’s assets or stock; or (iii) any successor
entity to Sublessee following a merger as determined by Sublessor, in
Sublessor’s reasonable judgment.
14. Alterations
     14.1 Sublessee shall not perform any additions, alterations and
improvements to the Subleased Premises, or any part thereof, without the prior
written consent of Landlord (to the extent required under the Prime Lease) and
Sublessor, and otherwise in full compliance with all of the applicable terms,
covenants and conditions of the Prime Lease. Sublessee expressly understands and
agrees that in the event Landlord requires removal of improvements and
alterations performed by and/or for Sublessee and restoration of the Subleased
Premises, Sublessee agrees to promptly comply with such removal and restoration
requirement of Landlord at the end of the term of the Sublease.

4



--------------------------------------------------------------------------------



 



     14.2 Sublessor and Sublessee shall cooperate and mutually agree upon any
Separation Work (as herein defined) as may be reasonably necessary to sublease
the Premises to Sublessee. Subject to any required Landlord approvals, Sublessee
shall use commercially reasonable efforts to physically demise and separate the
Subleased Premises, but only to the extent Sublessor and Sublessor have mutually
agreed upon any required Separation Work, from the remaining portion of Premises
(the “Remaining Portion”) at Sublessee’s sole cost and expense. Such demising
and separation work is referred to herein as the “Separation Work.” The
Separation Work shall include the following, as required and applicable:
(i) installation of one or more code-compliant sheetrock demising walls between
the Remaining Portion and the Subleased Premises or such other demising and
partition materials as shall be reasonably sufficient to separate the Subleased
Premises from the Remaining Portion, finished to match the wall finishes on the
Premises to the extent practicable; (ii) any reconfiguration of HVAC
distribution, sprinkler system distribution, electrical outlets, and lighting
necessary as a consequence of installation of such demising wall(s); and all
Separation Work must comply with all applicable fire, safety, health, and
building codes provided, however, it shall not be a default hereunder if
Sublessor does not commence or complete the Separation Work on the date hereof.
15. Approvals
     In any instance where the approval or consent of Sublessor is required
hereunder, such consent or approval shall not be unreasonably withheld,
conditioned or delayed. However, any refusal by Sublessor to consent or approve
any matter requested by Sublessee shall be deemed reasonable if, inter alia,
Landlord has refused to give consent or approval thereto whenever such consent
or approval is necessary under the Prime Lease. To the extent that any of the
provisions of the Prime Lease conflict with or are inconsistent with the
provisions of this Sublease, whether or not such inconsistency is expressly
noted herein, the provisions of the Prime Lease shall in all instances prevail
over this Sublease.
16. Notices
     16.1 Any notice, demand, bill, invoice, statement or communication which
either Sublessor or Sublessee may desire or be required to give to the other in
connection with this Sublease shall be in writing and shall be deemed to have
been sufficiently given if sent by (i) Certified or Registered Mail, Return
Receipt Requested, or (ii) a nationally recognized overnight courier, such as
Airborne Express, Federal Express or United Parcel, to such other party at the
“Notices” addresses identified on the corresponding Exhibit S.
     16.2 Each such bill, invoice, statement, notice or communication shall be
deemed to have been delivered on the date when the original of same is received.
17. Time Limits
     The time limits set forth in the Prime Lease for the performance of any act
or the making of any payment (other than the payment of Rent) are, for the
purposes of this Sublease, changed

5



--------------------------------------------------------------------------------



 



so that the time of Sublessee in a particular case hereunder to do or perform
any act or make any payment shall be three days less than the time of Sublessor
as tenant under the Prime Lease to do so in such case.
18. Services
     Except as otherwise set forth on Exhibit S attached hereto, Sublessee shall
be entitled to receive all of the services pertaining to the Subleased Premises
which Sublessor is entitled to receive under the Prime Lease and did receive
during the twelve (12) month period immediately preceding the date hereof.
Sublessee recognizes that such services are to be supplied by Landlord and not
by Sublessor. In the event that Landlord shall fail to supply such services or
shall refuse to comply with any of the provisions of the Prime Lease insofar as
they affect Sublessee’s occupancy of the Subleased Premises, Sublessor shall, at
the written request of Sublessee, request Landlord to so comply and if Landlord
shall fail or refuse to do so then, to the extent permitted by the terms of the
Prime Lease, Sublessee shall have the right to exercise, in its own name and in
the name of Sublessor, all of the rights to enforce performance on the part of
Landlord as are available to Sublessor, provided that the same shall be without
cost, expense or liability to Sublessor. Sublessor shall be under no liability
to Sublessee in the event of the failure by Landlord to supply any services,
unless the same is due to the fault of Sublessor.
19. Brokerage
     Sublessor and Sublessee represent to each other that in connection with
this Sublease, they have dealt with no real estate brokers or consultants.
20. Parking and Signage; Satellite Dishes etc.
     20.1 Except as otherwise set forth on Exhibit S attached hereto, Sublessor
and Sublessee agree to share proportionately all parking and signage rights
granted to Sublessor under the Prime Lease, if any, based upon Sublessor’s and
Sublessee’s proportionate share of the Premises.
     20.2 Sublessor and Sublessee agree to share proportionately all rights
granted to Sublessor under the Prime Lease with respect to satellite dishes
and/or antennae equipment, if any, based upon Sublessor’s and Sublessee’s
proportionate share of the Premises.
21. Termination of Prime Lease/Sublease
     Sublessor agrees that it shall not exercise any options to terminate the
Prime Lease during the Term hereof without having first obtained the prior
written consent of Sublessee, such consent not to be unreasonably withheld. If
the Prime Lease shall be terminated prior to the Expiration Date of this
Sublease, this Sublease shall thereupon be ipso facto terminated and Sublessor
shall not be liable to Sublessee by reason thereof, unless said termination
shall have been effected because of a default on the part of Sublessor as tenant
under the Prime Lease which was not the result of a default by Sublessee.

6



--------------------------------------------------------------------------------



 



22. Surrender of Subleased Premises; Holding Over
     22.1 This Sublease shall expire and Sublessee shall deliver up and
surrender possession of the Subleased Premises to Sublessor on the last day of
the Term hereof, and Sublessee hereby waives the right to any notice of
termination or notice to quit. Upon the expiration or sooner termination of this
Sublease, Sublessee covenants to deliver up and surrender possession of the
Subleased Premises in the same condition in which Sublessee has agreed to
maintain and keep the same during the term of this Sublease and remove
Sublessee’s equipment, furniture and other personal property in accordance with
the provisions of this Sublease and the Prime Lease, normal wear and tear and
damage by fire or other casualty excepted.
     22.2 Upon the failure of Sublessee to surrender possession of the Subleased
Premises to Sublessor upon the expiration or sooner termination of this
Sublease, Sublessee shall pay to Sublessor an amount equal to 150% of the then
current Base Rent and additional rent required to be paid by Sublessee under
this Sublease, applied to any period in which Sublessee shall remain in
possession after the expiration or sooner termination of this Sublease.
Acceptance by Sublessor of Base Rent and additional rent after such expiration
or earlier termination shall not constitute a consent to a holdover hereunder or
result in a renewal. The foregoing provisions of this paragraph are in addition
to and do not affect Sublessor’s right to reentry or any other rights of
Sublessor hereunder or otherwise provided by law.
     22.3 In addition to the foregoing provisions, Sublessee hereby covenants
and agrees to indemnify and hold Sublessor harmless from and against all costs
and expenses, including legal fees and any judgment for monetary damages,
incurred and/or paid by Sublessor under the Prime Lease as a result of
Sublessee’s holdover.
23. Successors and Assigns
     This Sublease, together with the agreements, terms, covenants and
conditions herein shall bind and inure to the benefit of Sublessor and Sublessee
and their respective heirs, personal representatives, successors and, except as
is otherwise provided herein, their assigns.
24. Miscellaneous
     24.1 Sublessor represents that: (i) Sublessor has not received any notice
of default or termination of the Prime Lease; and (ii) Sublessor shall not enter
into any agreement that will modify or amend the Prime Lease so as to increase
or materially affect the obligations of Sublessee pursuant to this Sublease, or
adversely affect Sublessee’s right to use and occupy the Subleased Premises or
any other rights of Sublessee under this Sublease.
     24.2 It is mutually agreed by and between Sublessor and Sublessee that the
respective parties shall and they hereby do waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other on any matters whatsoever arising out of or in any way connected with this
Sublease, Sublessee’s use or occupancy of the Premises,

7



--------------------------------------------------------------------------------



 



and/or any claim of injury or damage excluding any claim for personal injury or
property damage.
     24.3 The headings herein are inserted only as a matter of convenience and
for reference and in no way define, limit or describe the scope or intent of
this Sublease nor in any way affect this Sublease.
     24.4 This Sublease shall be governed by and construed in accordance with
the laws of the State, Country or applicable province in which the Premises are
located.
     24.5 This Sublease contains the entire agreement between the parties and
may not be extended, renewed, terminated or otherwise modified in any manner
except by an instrument in writing executed by the party against whom
enforcement of any such modification is sought. All prior understandings and
agreements between the parties and all prior working drafts of this Sublease are
merged in this Sublease, which alone expresses the agreement of the parties. The
parties agree that no inferences shall be drawn from matters deleted from any
working drafts of this Sublease or against the party preparing drafts hereof.
The parties took equal part in drafting this Sublease and no rule of
construction that would cause any of the terms hereof to be construed against
the drafter shall be applicable to the interpretation of this Sublease.
     24.6 If any provision of this Sublease shall be invalid or unenforceable,
the remainder of the provisions of this Sublease shall not be affected thereby
and each and every provision of this Sublease shall be enforceable to the
fullest extent permitted by law.
     24.7 If any officer, servant or employee of Sublessor renders assistance at
the request of Sublessee or on the request of any officer, servant, employee,
guest or licensee of Sublessee, then that employee shall be deemed the agent of
the person making such request and Sublessor is hereby expressly released from
any and all liability or loss in connection therewith.
     24.8 This Sublease shall not be recorded.
     24.9 Notwithstanding anything to the contrary contained in this Sublease,
Sublessee shall reimburse Sublessor, within five (5) business days after demand,
as Additional Rent hereunder, for any and all reasonable costs that may be
incurred by Sublessor (including, without limitation, its attorneys’,
accountants’ and other professional fees, costs and disbursements) in connection
with any request by Sublessee for Sublessor’s consent, review or approval
relating to any matter hereunder.
     24.9 Notwithstanding anything to the contrary contained in this Sublease,
each right and remedy of Sublessor or Sublessee provided for in this Sublease
shall be cumulative and shall be in addition to every other right or remedy
provided for in this Sublease or now or hereafter existing at law or in equity
or by statute or otherwise, and the exercise or beginning of the exercise by any
party hereto of any one or more of the rights or remedies provided for in this
Sublease or now or hereafter existing at law or in equity or by statute or
otherwise shall not preclude the simultaneous or later exercise by such party of
any or all other rights or remedies provided for in this Sublease or now or
hereafter existing at law or in equity or by statute or otherwise.

8



--------------------------------------------------------------------------------



 



25. Confidential Information
     25.1 Notwithstanding the expiration or earlier termination of this
Sublease, for a period of five (5) years from the date hereof, Sublessor and
Sublessee shall hold, and shall cause each of their respective affiliates and
subsidiaries to hold, and shall each cause their respective officers, employees,
agents, consultants and advisors (or potential buyers) to hold, in strict
confidence, and not to disclose or release or use, without the prior written
consent of the other party (which may be withheld in such party’s sole and
absolute discretion, except where disclosure is required by applicable laws),
any and all Confidential Information (as defined herein) concerning any other
party; provided, that the parties may disclose, or may permit disclosure of,
Confidential Information (i) to their respective auditors, attorneys, financial
advisors, bankers, insurers and other appropriate consultants and advisors who
have a need to know such information and are informed of their obligation to
hold such Confidential Information confidential to the same extent as is
applicable to the parties and in respect of whose failure to comply with such
obligations, the applicable party will be responsible, (ii) if the parties or
any of their respective subsidiaries are required or compelled to disclose any
such Confidential Information by judicial or administrative process or by other
requirements of applicable laws or stock exchange rule, (iii) as required in
connection with any legal or other proceeding by one party against any other
party, (iv) as necessary in order to permit a party to prepare and disclose its
financial statements, tax returns or other required disclosures, or (v) as
necessary for a party to enforce its rights under this Sublease. Notwithstanding
the foregoing, in the event that any demand or request for disclosure of
Confidential Information is made pursuant to clause (ii), (iii), (iv) or
(v) above, each party, as applicable, shall promptly notify the other of the
existence of such request or demand and shall provide the other a reasonable
opportunity to seek an appropriate protective order or other remedy, which such
parties will cooperate in obtaining. In the event that such appropriate
protective order or other remedy is not obtained, the party which faces the
disclosure requirement shall furnish only that portion of the Confidential
Information that is legally required to be disclosed and shall take commercially
reasonable steps to ensure that confidential treatment is accorded such
Confidential Information. “Confidential Information” shall mean all non-public,
confidential or proprietary information concerning Sublessor or Sublessee, or
any of their respective affiliates or subsidiaries, or their past, current or
future activities, businesses, finances, assets, liabilities or operations,
including any such information that was acquired by any party after the date
hereof, or that was provided to a party by a third party in confidence, except
for any information that is (i) in the public domain or known to the industry
through no fault of the receiving party or its affiliates or subsidiaries,
(ii) lawfully acquired after the date hereof by such party or its affiliates or
subsidiaries from other sources not known to be subject to confidentiality
obligations with respect to such information or (iii) independently developed by
the receiving party after the date hereof without reference to any Confidential
Information.
     25.2 Each of the parties acknowledges that it and the other members of
their respective affiliates and subsidiaries may have in their possession
confidential or proprietary information of third parties that was received under
confidentiality or non-disclosure agreements with such third party while part of
the ITT Corporation companies. Each of the parties will hold, and will cause the
other members of their respective affiliates and subsidiaries and their
respective representatives to hold, in strict confidence the confidential and
proprietary information of third

9



--------------------------------------------------------------------------------



 



parties to which they or any other member of their respective affiliates and
subsidiaries has access, in accordance with the terms of any agreements entered
into prior to the date on which Sublessor and Sublessee are no longer part of
the same group of companies between one or more members of the ITT Corporation
companies (whether acting through, on behalf of, or in connection with, the
separated Businesses) and such third parties.
     25.3 The parties agree that irreparable damage would occur in the event
that the provisions of this Section 25 were not performed in accordance with
their specific terms. Accordingly, it is hereby agreed that the parties shall be
entitled to an injunction or injunctions to enforce specifically the terms and
provisions hereof in any court of the United States or any state having
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity.
26. Access
     Sublessee shall have access to the Subleased Premises twenty-four
(24) hours a day, seven (7) days a week or as otherwise provided for in the
Prime Lease, provided, however, Sublessee’s employees shall be required to show
proper identification reasonably required by Sublessor to enter the Subleased
Premises. Sublessor shall have the right to enter upon or obtain access to the
Subleased Premises or any part thereof without charge at all reasonable times
upon reasonable prior notice (except in the case of an emergency, in which case
no notice will be required) to inspect the Subleased Premises, or to otherwise
exercise or perform any of the rights or obligations of Sublessor under the
Prime Lease or this Sublease. At any time during the Term of this Sublease, at
reasonable times upon prior reasonable notice, Sublessor may, at Sublessor’s
option, enter into and upon the Subleased Premises if Sublessor reasonably
determines that Sublessee is not acting within a commercially reasonable time to
maintain, repair or replace anything for which Sublessee is responsible under
this Sublease, or the Prime Lease, and correct the same after providing written
notice, without being deemed in any manner guilty of trespass, eviction or
forcible entry and detainer and without incurring any liability for any damage
or interruption of Sublessee’s business resulting therefrom. If Sublessee shall
have vacated the Subleased Premises, has not paid Rent and is in default beyond
any applicable notice and cure period, Sublessor may at Sublessor’s option
reenter the Subleased Premises at any time during the last six (6) months of the
then current Term of this Sublease and make any and all such changes,
alterations, revisions, additions and tenant and other improvements in or about
the Subleased Premises as Sublessor shall elect, all without any abatement of
any of the Rent otherwise to be paid by Sublessee under this Sublease.
28. Counterparts
     This Sublease may be executed by one or more of the parties to this
Sublease on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Sublease has been executed as of the day and
year first above written.

                  SUBLESSOR:         ITT Corporation India PVT. LTD.    
 
           
 
  By:
Name:   /s/ N. Chandrashekhar
 
N. Chandrashekhar    
 
  Title:   Head Finance — ITTCO India    
 
                SUBLESSEE:         Xylem Water Solutions India Pvt Ltd.    
 
           
 
  By:
Name:   /s/ Tangellapalli Venugopalakrishna
 
Tangellapalli Venugopalakrishna    
 
  Title:   Director Finance    

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Sublease has been executed as of the day and
year first above written.

                  SUBLESSOR:         ITT Fluid Technology S.A.    
 
           
 
  By:
Name:   /s/ Miguel Otarola
 
Miguel Otarola    
 
  Title:   Director & General Manager    
 
                SUBLESSEE:         ITT Water and Wastewater Chile S.A.    
 
           
 
  By:
Name:   /s/ Javier Canala-Echevarria
 
Javier Canala-Echevarria    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Sublease has been executed as of the day and
year first above written.

                  SUBLESSOR:         Flow Control LLC    
 
           
 
  By:
Name:   /s/ Robert Wolpert
 
Robert Wolpert    
 
  Title:   President    
 
                SUBLESSEE:         Aerospace Controls LLC    
 
           
 
  By:
Name:   /s/ Geraldine Hale
 
Geraldine Hale    
 
  Title:   Controller    

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Sublease has been executed as of the day and
year first above written.

                  SUBLESSOR:         ITT Corporation    
 
           
 
  By:
Name:   /s/ Aris C. Chicles
 
Aris C. Chicles    
 
  Title:   Senior Vice President    
 
                SUBLESSEE:         Xylem Inc.    
 
           
 
  By:
Name:   /s/ Frank R. Jimenez
 
Frank R. Jimenez    
 
  Title:   Vice President & General Counsel    

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Sublease has been executed as of the day and
year first above written.

                  SUBLESSOR:         Xylem Water Solutions India Pvt. LTD.    
 
           
 
  By:
Name:   /s/ Tangellapalli Venugopalakrishna
 
Tangellapalli Venugopalakrishna    
 
  Title:   Director Finance    
 
                SUBLESSEE:         ITT Corporation India PVT. LTD    
 
           
 
  By:
Name:   /s/ N. Chandrashekhar
 
N. Chandrashekhar    
 
  Title:   Head Finance — ITTCO India    

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Sublease has been executed as of the day and
year first above written.

                  SUBLESSOR:         Xylem Nanjing    
 
           
 
  By:
Name:   /s/ Harald Rach
 
Harald Rach    
 
  Title:   General Manager Nanjing Xylem    
 
                SUBLESSEE:         ITT (China) Investment Company Limited (IP
China)    
 
           
 
  By:
Name:   /s/ Glen McClure
 
Glen McClure    
 
  Title:   Director Business Development IP China    

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I

 



--------------------------------------------------------------------------------



 



EXHIBIT S
MATERIAL TERMS OF EACH SUBLEASE
See Attached

 



--------------------------------------------------------------------------------



 



SCHEDULE I

                  Corresponding                 Material           Sublessor  
Sublessee Terms Exhibit   Building/Premises   Landlord   (TSA Provider)   (TSA
Receiver)
S-1
  Savli Plant-Vadodara   Today’s Petrotech Ltd   ITT Corporation India PVT. LTD.
  Xylem Water
Solutions India Pvt Ltd.
 
               
S-2
  Lot B, of the agricultural and industrial area la Chimba at Antofagasta,
described as Lot Number 252 of the year 1996, of the State Real Estate Record
Office of Antofagasta. Mrs. Vilma Francisca Ramírez Cuevas acquired the property
from Mrs. Magaly del R . Cortes Ossandon through a purchase agreement shown at
the office of the Public Notary from Antofagasta of Mr. Luis H. Chávez Zambrano
dated June 24, 1996. The property is registered in page 3.406 under number 4.674
of the Real Estate Records kept at the State Records of Antofagasta in the year
1997 Acantitita N° 597 — B,Antofagasta, Chile   Vilma Francisca
Ramirez Cuevas
Industrial Compania
Limitada   ITT Fluid Technology S.A.   ITT Water and Wastewater Chile S.A.
 
               
S-3
  Av. Washington # 3701, Edificio 8 Parque Industrial las Americas C.P. 31114
Chihuahua, Chih. Mexico 31200   Grupo American Industries Ave. Washington #3701
Edificio. 18 Parque Industrial las Americas, Chihuahua, Chih. Mexico 31200  
Flow Control LLC   Aerospace Controls
LLC

 



--------------------------------------------------------------------------------



 



                  Corresponding                 Material           Sublessor  
Sublessee Terms Exhibit   Building/Premises   Landlord   (TSA Provider)   (TSA
Receiver)
S4
  1133 Westchester
Avenue,
First Floor, White Plains,
New York 10604   1133-399 Westchester Avenue, LLC and and 1133-300 Westchester
Avenue, LLC.   ITT Corporation   Xylem Inc.
 
               
S-5
  New Delhi Sales
Office   Narayan Prasad
Sharma & Kailash
Chand Sharma   Xylem Water Solutions India Pvt. LTD.   ITT Corporation India
PVT. LTD.
 
               
S-6
  Nanjing Warehouse
Space       Xylem Nanjing   ITT (China)
Investment Company Limited (IP China)

2



--------------------------------------------------------------------------------



 



EXHIBIT S-1

     
Building
  Savli Plant-Vadodara
 
  Plot no 731, GIDC Savli, Manjusar-Savli GIDC, Vadodara — 391770
 
   
Landlord
  Todays Petrotech Limited
 
   
Sub Lessor
  ITT Corporation India Pvt. LTD
 
   
Sub Lessee
  Xylem Water Solutions India Pvt Ltd.
 
   
Premises
  375,000 sq. ft. including offices, shed and common area
 
   
Sublease Premises (square feet)
  Agreed to portion of the 375,000 sq. ft. including offices, shed and common
area will be shared
 
   
Term
  Sublessee shall have a minimum term commencing on October 31, 2011 (the
“Commencement Date”) through November 30, 2011 (“Minimum Term”) which may be
extended upon 15 days prior written notice to Sublessor through March 31, 2012
 
   
 
  Rent is due by day 5 of each calendar month. Sublessee’s obligation to pay
rent shall commence on the Commencement Date.
 
   
Rental Payments
  Base rent: Cost plus 2% - 10% handling charge per month
 
   
Notices
  Sub Lessor:
 
  Rabi Burman, Director, Sales
 
  ITT Corporation India Pvt Ltd, Plot No 731, GIDC Savli, Manjusar-Savli
 
  Rd, Vadodara, India,
 
  91 22 678 84 3032
 
  Rabindranath.burman@itt.com
 
   
 
  Sublessee:
 
  Sam Yamdagni, President & Managing Director
 
  Xylem Water Solutions India Private Limited
 
  Plot No. 731, GIDC Savli, Manjusar – Savli Road, Vadodara — 391770
 
  91 22 678 43 080
 
   
Services to be provided by Sub Lessor
  Common Area, Plant and Office Space to be utilized by Sub Lessee for
operations, functional management and space for employees and meetings.
 
   
 
  The Base rent covers the following items:

3



--------------------------------------------------------------------------------



 



     
 
 
a.    Lease
 
 
b.    Security
 
 
c.    Canteen
 
 
d.    Horticulture
 
 
e.    Water
 
 
f.    Electricity
 
 
g.    Housekeeping
 
 
h.    Printing & Stationery
 
 
i.    Pantry
 
 
j.    Telephone
 
 
k.    Water
 
 
l.    DG Set
 
 
m.    Insurance
 
   
Special Provisions
  Any additional investment required for capital improvements (building,
furniture, computers, and equipment) during the period of the TSA by Sub Lessee
Limited shall need to be paid by Sub Lessee. Installation of capital equipment
requires ITT Corporation India Private Limited approval in advance.
 
   
 
  Capital expenditures and related expenses that are incurred by Sub Lessor to
prepare facility for Sub Lessee occupancy and usage of production facility under
the terms of this TSA, prior to the commencement date of the TSA, will be paid
for by Sub Lessor and either expensed or capitalized and the related
depreciation or amortization is considered to be a part of the Base Rent as
shown in this TSA
 
   
 
  Sub Lessee will be required to provide and pay for all support and services
required to move out of the facility at the end of the lease term. If Sub Lessee
requires contractors to assist them in moving out of the facility, Sub Lessee
agrees to provide landlord with proof of adequate contractor insurance coverage
prior to contractor entering into the facility.
 
   
 
  Sub Lessee agrees to remove all of their personal property from the Sub
Lessor’s premises at the end of the lease term. Sub Lessee must return rented
space to pre move in condition, with the exception of the offices, which should
be left in an “as is” condition.
 
   
 
  Sub Lessee will be required to provide and pay for all support and services
required to move into a new facility at the end of the lease term.
 
   
 
  Sub Lessor will provide Sub Lessee with sufficient Seating & parking spaces in
the parking lot.
 
   
 
  Sub Lessee agrees that all cabling and connection equipment that is used

4



--------------------------------------------------------------------------------



 



     
 
  to attached Sub Lessee’s PC’s to the IT infrastructure will remain the
property of the Sub Lessor and will not be removed by the Sub Lessee at the end
of the TSA.
 
   
 
  Fixed assets on the books of the respective parties as of the date of the ITT
separation will remain the property of the respective parties during and at the
end of the TSA term.
 
   
 
  Sub Lessee shall have the reasonable right to use, and Sub Lessor shall at all
times have exclusive control of, and operate and maintain, the Common Areas
including the cafeteria in the manner Sub Lessor may reasonably determine to be
appropriate.
 
   
 
  Assignment of this agreement requires Sub Lessor’s approval in writing
 
   
Local Law Provisions
  Indian Contract Act, 1872

5



--------------------------------------------------------------------------------



 



(LOGO) [y92712e9271209.gif]

6



--------------------------------------------------------------------------------



 



EXHIBIT S-2

     
Building
  Lot B, of the agricultural and industrial area la Chimba at Antofagasta,
described as Lot Number 252 of the year 1996, of the State Real Estate Record
Office of Antofagasta. Mrs. Vilma Francisca Ramírez Cuevas acquired the property
from Mrs. Magaly del R . Cortes Ossandon through a purchase agreement shown at
the office of the Public Notary from Antofagasta of Mr. Luis H. Chávez Zambrano
dated June 24, 1996. The property is registered in page 3.406 under number 4.674
of the Real Estate Records kept at the State Records of Antofagasta in the year
1997
 
  Acantitita N° 597 – B
 
  Antofagasta, Chile
 
   
Prime Lease (as amended)
  Leasing Contract dated Nov 1, 2002
 
   
Landlord
  Vilma Francisca Ramirez Cuevas Industrial Compania Limitada
 
   
Sub Lessor
  ITT Fluid Technology S.A.
 
   
Sub Lessee
  ITT Water and Wastewater Chile S.A.
 
   
Premises (square feet)
  2,776.95 Sq Meters
 
   
Subleased Premises (square feet)
  15 sq meters (office space) and 125 sq meters (warehouse space, as depicted on
the floor plan attached hereto.
Permitted uses – general office, warehouse storage, packing, equipment
distribution, shipping & pump assembly
 
   
Term & Option
  3 months — Commencing on October 31, 2011 (the “Commencement Date”)
 
   
 
  Sub Lessee will have the option to renew at 1.15 times base rent as noted
below for an additional 3 months, if written notice is provided to the Sub
Lessor 60 days prior to the termination of this agreement. Sub Lessee will have
the option to terminate this agreement at any time with 1 month advance written
notice to the Sub Lessor
 
   
 
  Sublessee’s obligation to pay rent shall commence on the Commencement Date.
 
   
Base Rent
  Total Base Rent will be Cost plus 2% - 10% per month, payable in Chilean
Pesos. The Base Rent includes a charge for other building related services 5.8%
of space rent of Cost plus 2% - 10% or Cost plus 2% - 10% per month. The UF
exchange rate to be used to convert invoices from UF to Chilean Pesos will be
the

7



--------------------------------------------------------------------------------



 



     
 
  rate as published in the newspaper El Mercurio on the invoice date. IVA taxes
of 19% will be charged to sub lessee on each invoice. Sublessee’s obligation to
pay rent hereunder shall commence on the Commencement Date.
 
   
Sublessee’s
Security Deposit
  Sub Lessor acknowledges that sub lessee has previously provided sub lessor
with a one month security deposit of Cost plus 2% - 10%, which will be returned
within 30 days of the termination of this agreement, provided the sub lessee
complies with the Special Provisions clauses b, c, f, and g of this agreement
that relate to moving out of the facility
 
   
Notices
  Sub Lessor – Miguel Otarola Bawdehn,
 
  Director, GM Latin America, Camino de la Colina 1448 Parque
 
  Industrial, El Rosal, Huechuraba,
 
  Santiago Chile,
 
  562-544-7011,
 
  miguel.otarola@itt.com
 
   
 
  Sub Lessee – Javier Canala
 
  Alcalde Guzman 1480
 
  Quilicura, Santiago Chile
 
  javier.canala@xyleminc.com
 
   
Rent Payments
 
a.    Unless otherwise directed by Sub Lessor in writing, all Rent payments
shall be made to Sub Lessor by bank wire transfer to a Sub Lessor designated
bank in Chile. Rent payments are to be made monthly in advance upon presentation
of invoice to the Sub Lessee. 1st rent payment is due within 5 days after
Commencement Date. . Subsequent rent payments are due every 30 days. It is Sub
Lessee’s full responsibility to pay rent on a timely basis.
 
 
b.    Payments over 10 days late will be charged interest at a rate of 10% per
annum
 
   
Services to be provided by Sub Lessor as a part of the monthly Base Rent
  Building maintenance, fire protection, building security, janitorial, pest
control, utilities, minimal kitchen services, building insurance, real property
taxes, grounds maintenance, internet access for 2 sub lessees employees,
building reception service, and incoming mail distribution
 
   
Special Provisions
 
a.    Sub Lessee will be required to provide, install, and pay for any capital
improvements (building, furniture, computers, and equipment) required during the
term of the agreement. Installation of capital equipment requires Sub Lessor
approval in advance.
 
 
b.    Sub Lessee will be required to provide and pay for all support and
services required to move out of the facility at the end of the lease term. If
Sub Lessee requires contractors to assist them in moving

8



--------------------------------------------------------------------------------



 



     
 
 
     out of the facility, Sub Lessee agrees to provide Sub Lessor with proof of
adequate contractor insurance coverage prior to contractor entering into the
facility.
 
 
c.    Sub Lessee agrees to remove all of their personal property (including all
inventories) from the Premises at the end of the lease term. Sub Lessee must
return rented space to pre move in condition, with the exception of the offices,
which should be left in an “as is” condition. This includes phones purchased
directly by the Sub Lessee, but excludes any phones provided by the Sub Lessor.
 
 
d.    Sub Lessee will be required to provide and pay for all support and
services required to move into a new facility at the end of the lease term.
 
 
e.    Sub Lessee agrees to park its light trucks on the public street and will
not park these vehicles on the facility grounds
 
 
f.    Sub Lessee agrees that all cabling that is used to attached Sub Lessee’s
PC’s to the IT infrastructure will remain the property of the Sub Lessor and
will not be removed by the Sub Lessee at the end of the lease term.
 
 
g.    All PC connection equipment will be designated as the property of the Sub
Lessor and will not be removed by the Sub Lessee at the end of the term of this
agreement
 
 
h.    Sub Lessee agrees to maintain it’s PC’s at its own cost. Sub Lessor will
not provide PC maintenance services to Sub Lessee during the term of this
agreement.
 
 
i.    Fixed assets on the books of the Sub Lessor as of the Commencement date
will remain the property of the Sub Lessor during and at the end of the lease
term. This includes but is not limited to the 5 ton bridge crane and the central
telephone switching device located at the facility
 
 
j.    Fixed assets on the books of the Sub Lessee as of the date of the ITT
separation will remain the property of the Sub Lessee during and at the end of
the lease term. This includes but is not limited to the warehouse container,
warehouse racking, and furniture located in the warehouse container as well as
furniture used in the office area by sub lessee’s employees, and the cell phones
used by sub lessee’s employees
 
 
k.    Minimal kitchen services are defined as coffee, hot water, sugar and other
condiments for coffee only.
 
 
l.    Sub Lessee agrees to pay all personal property taxes associated with Sub
Lessee’s personal property located on the Premises. If Sub Lessor is required to
pay personal property taxes on Sub Lessee’s personal property, Sub Lessee agrees
to immediately reimburse Sub Lessor.
 
 
m.   Sub Lessee will not be allowed to access the Sub Lessor computer network.
Sub Lessee’s employees will be allowed to

9



--------------------------------------------------------------------------------



 



     
 
 
     access Sub Lessee’s own computer network and the internet via wireless cell
phones and USB memory stick.
 
 
n.    Sub Lessee shall have the reasonable right to use, and Sub Lessor shall at
all times have exclusive control of, and operate and maintain, the Common Areas
including, but not limited to the kitchen in the manner Sub Lessor may
reasonably determine to be appropriate.
 
 
o.    Sub Lessee’s employees will not be allowed access to any Sub Lessor
manufacturing areas. Sub Lessee’s employees will be required to show proper
identification to enter the facility as determined by the Sub Lessor.
 
 
p.    Sub Lessee agrees to provide the following insurance coverage for the
duration of this agreement
 
 
•    Civil Responsible Coverage US $2.000.000.- (against third parties)
 
 
•    Fire and Earthquake Coverage US $151.000 (physical assets), US $121.000
(equipment), US $30.000 (inventory)
 
 
•    Life and accident insurance to each of our employees. UF 1000 (per person).
Equivalent to US $46.000 per person.
 
 
q.    Sub Lessee has no right to sublease their space.
 
 
r.    Sub Lessee agrees not to put up any external or internal signs during the
term of the agreement. Sub Lessee will be invoiced by Sub Lessor for the actual
cost of long distance calls made by Sub Lessee employees. Invoices will be sent
monthly and Sub Lessor will include as backup to the invoice an itemized list of
the long distance phone calls made by Sub Lessee’s employees as per the phone
company records and phone company invoice to the Sub Lessor. Payment will be
made by the Sub Lessee via bank wire transfer no later than 30 days after the
invoice date (See Rent Payments — item a — for bank account details.
 
 
s.    Sub Lessee will not have the right to transfer additional assembly lines
or any other employees or activities into the facility
 
 
t.    The Sub Lessor shall not be responsible to reimburse sub lessee in the
event that sub lessee’s property is stolen as a result of a robbery that may
take place at the property nor for damages that the sub lessee’s property may
suffer as a result of fire, floods, breakage of sewer, humidity or heat effects
and all situations of similar nature.
 
   
Local Law Provisions
  None
 
   
Governing Law
  Antofagasta, Chile

10



--------------------------------------------------------------------------------



 



(LOGO) [y92712e9271210.gif]

11



--------------------------------------------------------------------------------



 



EXHIBIT S-3

     
Building
  Calle Washington # 3701 Building 8
Interior Ave de las Americas, Parque Industrial las Americas,
Chihuahua, Chihuahua Mexico 31200
 
   
Prime Lease (as amended)
  Lease contract dated Oct 7, 2005 as amended on March 14, 2006
 
   
Landlord
  Grupo American Industries
 
   
Sub Lessor
  Flow Control LLC
 
   
Sub Lessee
  Aerospace Controls LLC
 
   
Premises (square feet)
  109,606 Sq Ft
 
   
Subleased Premises
(square feet)
  16,600 square feet, as depicted on the floor plan attached hereto. Permitted
uses — general office, warehouse and storage, quality labs, receiving and
shipping, computer servers, machining, fabrication, and assembly.
 
   
Term & Option
  6 months — Commencing on October 31, 2011, (the “Commencement Date”)
 
   
 
  Sub lessee will have the option to renew at 1.15 times base rent as noted
below for an additional 3 months, if written notice is provided to the Sub
Lessor 60 days prior to the termination of this agreement. Sub lessee will have
the option to terminate this agreement at any time during, or after the 1st
6 months with 1 months advance written notice to the Sublessor. Sublessee’s
obligation to pay rent hereunder shall commence on the Commencement Date.
 
   
Base Rent
  Cost plus 2% - 10% per month fixed charge payable in US Dollars
 
   
Notices
  Sub Lessor — Dan Kelly
 
  1133 Westchester Avenue, Suite 2000
 
  White Plains, NY 10605
 
  914- 323- 5994,
dan.kelly@xyleminc.com
 
   
 
  Sub Lessee — Alan Gilden
 
  Director, Integrated Supply Chain
 
  28150 Industry Drive
 
  Valencia, Ca. 91355
 
  Alan.Gilden@itt.com

12



--------------------------------------------------------------------------------



 



     
Base Rent Payments
 
a.    Unless otherwise directed by Sub Lessor in writing, all Base Rent payments
shall be made to Sub Lessor in US Dollars at the address identified in the above
“Notice” provision.
 
   
 
 
b.    Base Rent payments are to be made monthly in advance upon presentation of
invoice to the Sub lessee. 1st base rent payment is due within 5 days after
Commencement Date. Subsequent base rent payments are due every 30 days. It is
sub lessee’s full responsibility to pay base rent on a timely basis.
 
   
 
 
c.    Payments over 10 days late will be charged interest at a rate of 10% per
annum
 
   
Services to be provided by Landlord as a part of the monthly base rent
  Building maintenance, fire protection, pest control, sub lessee parking,
building insurance, real property taxes, grounds maintenance, mail delivery and
receptionist services,
 
   
Facility Pass Through Expenses — Additional Rent Changes
 
a.    All utilities, cafeteria, janitorial, security, waste disposal, telephone
service, cell service T1 internet line, and tutlar “paging system” will be
passed through to sub lessee at sub lessor’s cost with no mark up over and above
amount charged by the landlord to the sub lessor.
 
   
 
 
b.    Sub lessor will invoice sub lessee once a month immediately following
receipt of invoices from the landlord and obtaining invoice approval from both
the sub lessor and sub lesse Mexico General Mangers. The monthly invoice from
the sub lessor will be accompanied by all of the landlord’s invoices as
substantiation for the invoice. All invoices will be payable in US Dollars.
 
   
 
 
c.    Payment terms are net 30 days from sub lessor invoice date
 
   
 
 
d.    Payments over 10 days late will be charged interest at a rate of 10% per
annum
 
   
 
 
e.    There will be no changes to proration percentages used by the landlord to
allocate facility expenses between the sub lessor and sub lessee during term of
this agreement. The proration percentages used by the landlord immediately prior
to the Commencement Date will be used for the term of this agreement.
 
   
 
 
f.    The sub lessee’s General Manager agrees that invoice approval must be
completed within 5 days of receipt of the invoices from the sub lessor or
reasons for non approval disclosed to the sub lessor
 
   
Special Provisions
 
a)    Sub lessee will be required to provide, install, and pay for any capital
improvements (building, furniture, computers, and equipment) required during the
term of the agreement. Installation of capital equipment requires sub lessor
approval in advance.
 
   
 
 
b)    Sub lessee agrees to provide at its own expense an entrance to the
facility which will be completed before the Commencement Date. Sub lessee’s
employees will only be allowed to enter the facility through

13



--------------------------------------------------------------------------------



 



     
 
 
       this new entrance. Sub lessee agrees that it will hire additional
security services through the landlord in connection with safeguarding this new
entrance, and that these expenses will be paid for by the sub lessee
 
   
 
 
c)    Sub lessee will be required to provide and pay for all support and
services required to move out of the facility at the end of the lease term. If
sub lessee requires contractors to assist them in moving out of the facility,
sub lessee agrees to provide sub lessor with proof of adequate contractor
insurance coverage prior to contractor entering into the facility.
 
   
 
 
d)    Sub lessee agrees to remove all of their personal property from the
Premises at the end of the lease term. Sub lessee must return rented space to
pre move in condition, with the exception of walls, ducting, lighting, other
plumbing, and the offices, which should be left in an “as is” condition.
 
   
 
 
e)    Sub lessee will be required to provide and pay for all support and
services required to move into a new facility at the end of the lease term.
 
   
 
 
f)    Sub Lessor will provide sub lessee with 6 assigned parking spaces in the
Landlord’s parking lot located on the facility grounds inside the fence on the
south side of the facility.
 
   
 
 
g)    Sub lessee will at its own expense create parking spaces for any
additional required sub lessee vehicles on the east side of the building.
 
   
 
 
h)    Sub lessee agrees that all cabling that is used to attached Sub lessee’s
PC’s to the IT infrastructure before the Sub lessee’s Switch will remain the
property of the sub lessor and will not be removed by the sub lessee at the end
of the lease term.
 
   
 
 
i)    All PC connection equipment will be designated as the property of the Sub
lessee and will be removed by the Sub lessee at Sub lessee’s expense at the end
of the term of this agreement less office wiring and the like.
 
   
 
 
j)    Fixed assets on the books of the sub lessor (including the telephone
switch) as of the Commencement date will remain the property of the sub lessor
during and at the end of the lease term.
 
   
 
 
k)    Fixed assets on the books of the Sub lessee as of the date of the ITT
separation will remain the property of the Sub lessee during and at the end of
the lease term.
 
   
 
 
l)    Sub lessee agrees to provide all IT support necessary to maintain Sub
lessee’s Server Room at its own cost. Upon termination of this agreement, Sub
lessee will provide all required support at its own cost to shutdown, package
and remove the servers from the Premises.
 
   
 
 
m)    Sub lessee agrees to pay all personal property taxes associated with Sub
lessee’s personal property located on the Premises. If sub lessor is required to
pay personal property taxes on Sub lessee’s personal property, Sub lessee agrees
to immediately reimburse sub lessor.
 
   
 
 
n)    Sub lessee will not be allowed to access the Flow Control computer network
and vice versa. Sub lessee’s employees will be allowed to access Sub lessee’s
own computer network via wireless or landline data connections on the Premises.
 
   
 
 
o)    Sub lessee shall have the reasonable right to use, and sub lessor shall at
all times have exclusive control of, and operate and maintain, the

14



--------------------------------------------------------------------------------



 



     
 
 
       Common Areas including, but not limited to the cafeteria in the manner
sub lessor may reasonably determine to be appropriate.
 
   
 
 
p)    Sub lessee’s employees will not be allowed access to any sub lessor
manufacturing areas, except on an escorted basis (examples — nurse office,
cafeteria, purchasing office etc.). Sub lessee’s employees will be required to
show proper identification to enter the facility as determined by the sub lessor
 
   
 
 
q)    Sub lessee’s minimum General Liability Insurance Policy and Property
insurance shall be Two Million Dollars ($2,000,000) and must be paid for by sub
lessee.
 
   
 
 
r)    Sub lessee has no right to sublease their space.
 
   
 
 
s)    Sub lessee agrees not to put up any external or internal signs during the
term of the agreement, except for signs related to the production and assembly
of Sub lessee’s products, which can be displayed in Sub lessee’s assembly area.
 
   
 
 
t)    Sub lessor agrees to take down any signs at the facility that contain the
name “ITT” on them at its own expense
 
   
 
 
u)    Sub lessee will have the right to transfer additional production into the
facility, provided that the following criteria are met;
 
   
 
 
a.    They can be fit into the existing space that is being rented under the
terms of this Lease
 
   
 
 
b.    Advance written approval required by Sublessor, not to be unreasonably
withheld
 
   
 
 
v)    Prior to the Commencement Date, sub lessee will put in the following at
its own expense;
 
   
 
 
a.    Separate employee entrance
 
   
 
 
b.    Fencing required to separate the Sub Lessor and sub lessee employees and
work areas
 
   
 
 
w)    Sub lessor agrees to provide sub lessee assess to sub lessor’s shipping /
receiving dock for truck loading and truck unloading purposes for the duration
of this agreement
 
   
Local Law Provisions
  None
 
   
Governing Law
  Chihuahua, Chihuahua, Mexico

15



--------------------------------------------------------------------------------



 



(GRAPH) [y92712e9271211.gif]
(GRAPH) [y92712e9271212.gif]

16



--------------------------------------------------------------------------------



 



EXHIBIT S-4

     
Building
  1133 Westchester Avenue, White Plains, New York 10604
 
   
Prime Lease (as amended)
  Lease Agreement, dated on or about October 31, 2011, between ITT Corporation
and 1133-399 Westchester Avenue, LLC, effective October 31, 2011
 
   
Landlord
  1133-399 Westchester Avenue, LLC and and 1133-300 Westchester
Avenue, LLC.
 
   
Sub Lessor
  ITT Corporation
 
   
Sub Lessee
  Xylem Inc.
 
   
Premises
  The space leased by ITT Corporation on or prior to the Commencement Date at
the Building, including any additional storage space
 
   
Subleased Premises
(square feet)
  7114 rentable square feet, as depicted on the floor plan attached hereto.

Tenant and Subtenant shall equally share and equally have the right to use the
Subleased Premises in a manner similar to the way ITT Corporation utilized the
space during the 12 months prior to October 31, 2011.
 
   
Term & Option
  Term: Commencing on the Distribution Date (the “Commencement Date”) and ending
on December 31, 2013.
 
   
Base Rent
  Cost plus 2% - 10% per month during 2011
 
  Cost plus 2% - 10% per month during 2012
 
  Cost plus 2% - 10% per month during the period January 1, 2013 through and
including July 31, 2013
 
  Cost plus 2% - 10% per month from August 1, 2013 through the end of the Term
 
   
Sublessee’s Proportionate Share of CAM Charges
  Subtenant will pay 50% of the maintenance, cleaning, heating, telephone,
electrical and other utility costs, fire protection, plant service, holiday
decorations, and shared mechanical systems for the Subleased Premises, otherwise
known as common area maintenance, plus 50% of the agreed to leasehold
improvements (“CAM”) charges for the Subleased Premises. The parties understand
that CAM charges may be incurred from multiple parties including Landlord,
Sublessor or other third parties. The Base Rent amount set forth above includes
a 2% increase above actual costs for the calendar years 2012 and 2013. Tenant
shall provide Subtenant with reasonable documentation supporting the CAM
charges.

17



--------------------------------------------------------------------------------



 



     
Notices
  Sub Lessor:
 
  ITT Corporation
 
  1133 Westchester Ave
 
  Suite 3000
 
  White Plains, NY 10604
 
  Attention: General Counsel
 
   
 
  Sub Lessee:
 
  Xylem Inc.
 
  1133 Westchester Ave
 
  Suite 2000
 
  White Plains, NY 10604
 
  Attention: General Counsel
 
   
 
  Day to Day Contact Personnel
 
   
 
  Sub Lessor Representative:
 
  ITT Corporation
 
  Tom McArdle (914) 641-2075
 
  Tom.McArdle@itt.com
 
   
 
  Sub Lessee Representative:
 
  Xylem Inc.
 
  Carolyn Clark (914) 323-5858
 
  Carolyn.Clark@Xyleminc.com
 
   
Rent Payments
 
1)    Unless otherwise directed by Landlord in writing, all Rent payments and
payments of CAM charges shall be made to Tenant at the address identified in the
above “Notice” provision.
 
   
 
 
2)    Rent payments are to be made monthly in advance.1st rent payment is due
within 5 days of the Commencement Date. Subsequent rent payments are due every
30 days. It is Subtenant’s full responsibility to pay rent on a timely basis.
Subtenant shall pay the CAM charges within 30 days of the date of an invoice
(provided by Tenant) describing such charges.
 
   
 
 
3)    Payments over 10 days late will be charged interest at a rate of 10% per
annum.
 
   
Services to be provided by Tenant as a part of the monthly base rent
 
1)    Tenant will maintain the Subleased Premises in a manner similar to the way
it was maintained during the twelve months prior to October 31, 2011, including
but not limited to contracting for and providing CAM services.
 
   
 
 
2)    Tenant will provide security access to all perimeter doors and coordinate
with the Subtenant Representative, identified above in

18



--------------------------------------------------------------------------------



 



     
 
 
       connection with access to the Premises and/or Sublease Premises during
business and non-business days.
 
   
 
 
3)    Subtenant and Tenant agree that the location and use of the reception area
of each company on the first floor of the Subleased Premises shall be as
depicted on Annex A.
 
   
 
 
4)    Subtenant and Tenant agree that Deloitte & Touche (“D&T”) can share the
space indicated on Annex A. In the event, either Tenant or Subtenant changes it
auditors, the space currently configured for D&T shall be modified to allow for
the separation of the auditors of the Tenant and Subtenant into equal space with
equal access. The party to this Sublease that changes their auditors shall be
responsible for all costs associated with the modification of the Sublease
Premises.
 
   
 
 
5)    Subtenant shall be permitted to brand a portion of the lobby as agreed to
with the Tenant and place a monument within Tenant’s outdoor space in accordance
with the terms of the Prime Lease.
 
   
 
 
6)    Tenant and Subtenant shall cooperate and work together in good faith to
allow each other to transition into their own space at the Premises, shall make
tapes from the security cameras available in the event of a investigation, shall
promptly return mail or other deliveries inadvertently provided to the other and
shall advise the other party of activities or information impacting the Premises
they reasonably believe the other party would want to know, provided, however,
that such activities shall not unduly burden or interfere with ether parties
business and operations.
 
   
Special Provisions
 
1)    Within 15 days after this TSA has ended Subtenant will remove, at its
cost, its logo and any and all improvements or modifications made for the
benefit of the Subtenant to the Subleased Premises after September 15, 2011.
 
   
 
 
2)    Subtenant will be required to provide, install, and pay for any capital
improvements (building, furniture, computers, and equipment) required by it
during the term of the agreement. Installation of capital equipment may require
Landlord approval in advance.
 
   
 
 
3)    Subtenant will be required to provide and pay for all support and services
required to move out of the Subleased Premises at the

19



--------------------------------------------------------------------------------



 



     
 
 
      end of the Term. If Subtenant requires contractors to assist them in
making capital improvements or moving out of the Subleased Premises, Subtenant
agrees to provide Tenant with proof of adequate contractor insurance coverage
prior to contractor entering into the facility.
 
   
 
 
4)    Subtenant agrees to remove all of their personal property from the
Sublease Premises at the end of the Term. This includes phones purchased
directly by the Subtenant, but excludes any phones provided by the Landlord or
Tenant. Subtenant will restore the Subleased Premises to the condition it was in
prior to September 15, 2011 with respect to actions it has taken that impact the
Subleased Premises after that date.
 
   
 
 
5)    Subtenant will be required to provide and pay for all support and services
required to move into a new facility at the end of the Term.
 
   
 
 
6)    Subtenant agrees that all cabling that is used to attached Subtenant’s
PC’s to the IT infrastructure will remain the property of the Tenant and will
not be removed by the Subtenant at the end of the Term.
 
   
 
 
7)    Fixed assets currently on the books of the Tenant as of Commencement Date
will remain the property of the Tenant during and at the end of the Term.
 
   
 
 
8)    Fixed assets currently on the books of the Subtenant as of the
Commencement Date will remain the property of the Subtenant during and at the
end of the Term.
 
   
 
 
9)    The Subtenant’s IT, maintenance and other appropriate employees will be
allowed access, upon reasonable notice, to Tenant’s controlled areas at 1133
Westchester Avenue, White Plains, NY, including the Subleased Premises, for
normal business purposes.
 
   
 
 
10)   The Tenant’s IT, maintenance and other appropriate employees will be
allowed access, upon reasonable notice, to Subtenant’s controlled areas at 1133
Westchester Avenue, White Plains, NY, for normal business purposes

Subtenant’s minimum General Liability Insurance Policy and Property insurance
shall be Two Million Dollars ($2,000,000) and must be paid for by Subtenant.

20



--------------------------------------------------------------------------------



 



     
 
 
11)  Subtenant will be permitted to use during the Term one of Tenant’s reserved
spots in the back of the building.
 
   
 
 
12)   Subtenant will install a shut-off valve for the glycol cooling system at
the end of the Term.
 
   
Local Law Provisions
  Not applicable
 
   
Governing Law
  State of New York

21



--------------------------------------------------------------------------------



 



(GRAPH) [y92712e9271214.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT S-5

     
Building
  New Delhi India Sales Office
 
  H-20, Bali Nagar, New Delhi-1100015
 
   
Prime Lease (as amended)
   
 
   
Landlord
  Mr. Narayan Prasad Sharma & Kailash Chand Sharma
 
   
Sub Lessor
  Xylem Water Solutions India Private Limited
 
   
Sub Lessee
  ITT Corporation India PVT. LTD
Premises (square feet)
   
 
   
Subleased Premises
(square feet)
  Commercial office space of ground floor having super covered area appr. 900
sq. ft.
 
   
Term
  Sublessee shall have a minimum term commencing on October 31, 2011 (the
“Commencement Date”) through December 31, 2011 (“Minimum Term”) which may be
extended upon 30 days prior written notice to Sublessor through December 31,
2012 Sublessee’s obligation to pay rent shall commence on the Commencement Date.
 
   
Monthly Rent
  Base Rent : Cost plus 2% - 10%
 
   
Notices
  Sub Lessor:
 
  Sam Yamdagni, President & Managing Director
 
  Xylem Water Solutions India Private Limited
 
  Plot No. 731, GIDC Savli, Manjusar — Savli Road, Vadodara — 391770
 
  91 22 678 43 080
 
  Sam.yamdagni@xyleminc.com
 
   
 
  Sub Lessee:
 
  Rabi Burman, Director, Sales
 
  ITT Corporation India Pvt Ltd, Plot No 731, GIDC Savli,
Manjusar-Savli Rd, Vadodara, India,
 
  91 22 678 84 3032
 
  Rabindranath.burman@itt.com
 
   
Rent Payments
  Rent payments are to be paid in advance within 5 days after the commencement
of the lease (its pro rata share for the first month) and within 5 days of the
beginning of every other month.

23



--------------------------------------------------------------------------------



 



                      Unless otherwise directed by Sublessor in writing, all
Rent payments shall be made to Sublessor at the address identified in the above
“Notice” provision.
 
                Services to be provided by Sublessor   Common Office Area to be
utilized by Sublessor and Sublessee. Permitted Common Expenses covered include
the following (in quantities and quality as provided during the 12 months period
prior to October 1, 2011) :
 
        a.     Electricity
 
        b.     Housekeeping
 
        c.     Printing
 
        d.     Pantry
 
        e.     Telephone
 
        f.     Internet
 
               
Special Provisions
        1.     Sublessee will provide, install, and pay for any capital
improvements (building, furniture, computers, and equipment) required by it
during the term of the agreement. Installation of capital equipment requires
landlord and Sublessor’s approval in advance.
 
               
 
        2.     Sublessee will provide and pay for all support and services
required to move out of the facility at the end of the lease term. If Sublessee
requires contractors to assist them in moving out of the facility, Sublessee
agrees to provide landlord with proof of adequate contractor insurance coverage
prior to contractor entering into the facility.
 
               
 
        3.     Sublessor will provide Sublessee with sufficient parking spaces
in the parking lot. Sublessor will provide Sub Lessee with 25% of the parking
spaces in the parking lot allotted to Sublessor. Sub Lessee agrees that all
cabling and connection equipment that is used to attached tenant’s PC’s to the
IT infrastructure will remain the property of the landlord and will not be
removed by the Sub Lessee at the end of the lease term.
 
               
 
        4.     Fixed assets on the books of the Sub Lessor as of the date of the
ITT separation will remain the property of the Sub Lessor during and at the end
of the lease term.
 
               
 
        5.     Fixed assets on the books of the Sub Lessee as of the date of the
ITT separation will remain the property of the Sub Leesse during and at the end
of lease period
 
               
 
        6.     As a part of Sublesee’s move out of the facility at the
expiration

24



--------------------------------------------------------------------------------



 



                 
 
              of this agreement, Sublessor’s IT department will shutdown
Sublessee’s servers and make a back up copy of all the data that is on these
servers immediately prior to the shutdown of the servers.
 
               
 
        7.     Sublessee shall have the reasonable right to use, and Sub Lessor
shall at all times have exclusive control of, and operate and maintain, the
Common Areas including the cafeteria in the manner Sub Lessor may reasonably
determine to be appropriate.
 
               
 
        8.     Sub Lessee has no right to sublease their space.
 
               
 
        9.     Assignment of this agreement requires Sub Lessor approval in
writing.
 
                Local Law Provisions   Indian Contract Act, 1872

25



--------------------------------------------------------------------------------



 



EXHIBIT S-6

     
Building
  ITT Nanjing Co., Ltd. (Xylem Nanjing)
 
  Longyang Road, Luhe Economic Development Area, Luhe District, Nanjing, Jiangsu
Province, China
 
   
Prime Lease
   
 
   
Landlord
   
 
   
Sub Lessor
  Xylem Nanjing
 
   
Sub Lessee
  ITT (China) Investment Company Limited (IP China)
Premises (square feet)
  10,000+ sq. meters
 
   
Subleased Premises
(square feet)
  Plant Warehouse space to store pre-packed pallets, tools, machines. Space
requirement not to exceed 500 square meters.
 
   
Term
  Sublessee shall have a minimum term commencing on October 31, 2011 (the
“Commencement Date”) through December 31, 2011 (“Minimum Term”) which may be
extended upon 30 days prior written notice to Sub Lessor through February 29,
2012. Sublessee’s obligation to pay rent shall commence on the Commencement
Date.
 
   
 
  Under no circumstances this TSA can be extended beyond Feb 29, 2012
 
   
Monthly Rent
  Base Rent (through Dec 31, 2011):
 
  Cost plus 2% - 10%/month + applicable taxes
 
  Base Rent (Jan 1~ Feb 29, 2012):
 
  Cost plus 2% - 10%/month + applicable taxes
 
   
Notices
  Sub Lessor:
 
  Harald Rach, General Manager
 
  ITT Nanjing Co., Ltd. (Xylem Nanjing)
 
  Longyang Road, Luhe Economic Development Area, Luhe District, Nanjing, Jiangsu
Province, China
 
  Harald.rach@xyleminc.com
 
   
 
  Sub Lessee:
 
  Carter Chan, General Manager, IP China
 
  ITT (China) Investment Company Limited
 
  30F Tower A, City Center of Shanghai, 100 Zunyi Road Shanghai 200051
 
  Carter.chan@itt.com
 
   
Rent Payments
  Rent payments are to be paid in advance within 5 days after the

26



--------------------------------------------------------------------------------



 



                      commencement of the lease and within 5 days of the
beginning of every other month.
 
                    Unless otherwise directed by Sub Lessor in writing, all Rent
payments shall be made in local currency (RMB at the spot exchange rate) to
Sublessor at the address identified in the above “Notice” provision.
 
               
Services to be provided by Sub Lessor
        g.     Strictly warehouse storage space as directed by the Sub Lessor in
an area of the plant that does not interfere with day-to-day operations of Xylem
Nanjing
 
        h.     A one-time only access to the warehouse space to the Sub lessee
to remove the goods from the warehouse upon termination of the TSA.
 
        i.     Sub lessee will not have continued access to the goods while they
are in storage. Sub lessee will only be permitted to come-in and out of the
facility with appropriate Sub Lessor escort.
 
        j.     Other than at the end of the lease term for the purposes of
moving out, any escorted visit to the warehouse area (in cases of emergency) by
the Sub lessee will be charged at Cost plus 2% - 10% per visit.
 
               
Special Provisions
        10.     Sub lessee will provide all the materials and labor to package
and properly store the goods in an area designated by the Sub Lessor . If the
material needs to be secured with a fence or locks or any other method, Sub
lessee will take full ownership and provide the appropriate means to secure the
goods.
 
        11.     Sub lessee and Sub Lessor will jointly inventory the items at
the beginning and at the end of the lease terms.
 
        12.     Max liability for any unintentional loss or damage to goods:
$500. max.
 
        13.     Sub lessee will provide and pay for all support and services
required to move out of the facility at the end of the lease term. If Sub lessee
requires contractors to assist them in moving out of the facility, Sub lessee
agrees to provide Sub Lessor with proof of adequate contractor insurance
coverage prior to contractor entering into the facility.
 
        14.     Fixed assets on the books of the Sub Lessor as of the date of
the ITT separation will remain the property of the Sub Lessor during and at the
end of the lease term.
 
        15.     Fixed assets on the books of the Sub lessee as of the date of
the ITT separation will remain the property of the tenant during and at the end
of lease period
 
        16.     Sub Lessee has no right to sublease their space. Assignment of
this agreement requires Sub Lessor approval in writing.
 
                Local Law Provisions   The sublease agreement shall be governed
by the laws of the People’s Republic of China.

27